--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.10


AMENDED AND RESTATED TRUST AGREEMENT
 
among
 
VESTIN REALTY MORTGAGE II, INC.,
AS DEPOSITOR
 
THE BANK OF NEW YORK TRUST COMPANY, NATIONAL ASSOCIATION
AS PROPERTY TRUSTEE
 
THE BANK OF NEW YORK (DELAWARE),
AS DELAWARE TRUSTEE
 
AND
 
THE ADMINISTRATIVE TRUSTEES NAMED HEREIN
AS ADMINISTRATIVE TRUSTEES
 
________________
 
DATED AS OF JUNE 22, 2007
 
________________
 
VESTIN II CAPITAL TRUST I
 


--------------------------------------------------------------------------------

      
                  Execution Version              
    

TABLE OF CONTENTS


Clause
 
Page
     
ARTICLE I DEFINED TERMS
1
SECTION 1.1
Definitions
1
ARTICLE II THE TRUST
10
SECTION 2.1
Name
10
SECTION 2.2
Office of the Delaware Trustee; Principal Place of Business
11
SECTION 2.3
Initial Contribution of Trust Property; Fees, Costs and Expenses
11
SECTION 2.4
Purposes of Trust
11
SECTION 2.5
Authorization to Enter into Certain Transactions
12
SECTION 2.6
Assets of Trust
14
SECTION 2.7
Title to Trust Property
14
ARTICLE III PAYMENT ACCOUNT; PAYING AGENTS
15
SECTION 3.1
Payment Account.
15
SECTION 3.2
Appointment of Paying Agents
15
ARTICLE IV DISTRIBUTIONS; REDEMPTION
16
SECTION 4.1
Distributions
16
SECTION 4.2
Redemption
17
SECTION 4.3
Subordination of Common Securities
20
SECTION 4.4
Payment Procedures
20
SECTION 4.5
Withholding Tax
21
SECTION 4.6
Tax Returns and Other Reports
21
SECTION 4.7
Payment of Taxes, Duties, Etc. of the Trust
21
SECTION 4.8
Payments under Indenture or Pursuant to Direct Actions
21
SECTION 4.9
Exchanges
21
SECTION 4.10
Calculation Agent
22
SECTION 4.11
Certain Accounting Matters.
23
ARTICLE V SECURITIES
24
SECTION 5.1
Initial Ownership
24
SECTION 5.2
Authorized Trust Securities
24
SECTION 5.3
Issuance of the Common Securities; Subscription and Purchase of Notes
24
SECTION 5.4
The Securities Certificates
24
SECTION 5.5
Rights of Holders
25
SECTION 5.6
Book-Entry Preferred Securities
25
SECTION 5.7
Registration of Transfer and Exchange of Preferred Securities Certificates
27
SECTION 5.8
Mutilated, Destroyed, Lost or Stolen Securities Certificates
29
SECTION 5.9
Persons Deemed Holders
30
SECTION 5.10
Cancellation
30
SECTION 5.11
Ownership of Common Securities by Depositor
30
SECTION 5.12
Restricted Legends
31
SECTION 5.13
Form of Certificate of Authentication
33
SECTION 5.14
Investor Representations.
34
ARTICLE VI MEETINGS; VOTING; ACTS OF HOLDERS
34
SECTION 6.1
Notice of Meetings
34
SECTION 6.2
Meetings of Holders of the Preferred Securities.
34
SECTION 6.3
Voting Rights
34
SECTION 6.4
Proxies, Etc.
35
SECTION 6.5
Holder Action by Written Consent
35
SECTION 6.6
Record Date for Voting and Other Purposes
35
SECTION 6.7
Acts of Holders
35
SECTION 6.8
Inspection of Records
36
SECTION 6.9
Limitations on Voting Rights
36
SECTION 6.10
Acceleration of Maturity; Rescission of Annulment; Waivers of Past Defaults
37
ARTICLE VII REPRESENTATIONS AND WARRANTIES
39
SECTION 7.1
Representations and Warranties of the Property Trustee and the Delaware Trustee
39
SECTION 7.2
Representations and Warranties of Depositor
41
ARTICLE VIII THE TRUSTEES
42
SECTION 8.1
Number of Trustees
42
SECTION 8.2
Property Trustee Required.
42
SECTION 8.3
Delaware Trustee Required.
42
SECTION 8.4
Appointment of Administrative Trustees
43
SECTION 8.5
Duties and Responsibilities of the Trustees.
43
SECTION 8.6
Notices of Defaults and Extensions
44
SECTION 8.7
Certain Rights of Property Trustee
45
SECTION 8.8
Delegation of Power
47
SECTION 8.9
May Hold Securities
47
SECTION 8.10
Compensation; Reimbursement; Indemnity
48
SECTION 8.11
Resignation and Removal; Appointment of Successor
48
SECTION 8.12
Acceptance of Appointment by Successor
50
SECTION 8.13
Merger, Conversion, Consolidation or Succession to Business
50
SECTION 8.14
Not Responsible for Recitals, Issuance of Securities or Representations
50
SECTION 8.15
Property Trustee May File Proofs of Claim
51
SECTION 8.16
Reports to the Property Trustee
52
ARTICLE IX TERMINATION, LIQUIDATION AND MERGER
52
SECTION 9.1
Dissolution Upon Expiration Date
52
SECTION 9.2
Early Termination
52
SECTION 9.3
Termination
53
SECTION 9.4
Liquidation
53
SECTION 9.5
Mergers, Consolidations, Amalgamations or Replacements of Trust
54
ARTICLE X MISCELLANEOUS PROVISIONS
56
SECTION 10.1
Limitation of Rights of Holders
56
SECTION 10.2
Agreed Tax Treatment of Trust and Trust Securities
56
SECTION 10.3
Amendment
56
SECTION 10.4
Separability
58
SECTION 10.5
Governing Law
58
SECTION 10.6
Successors
58
SECTION 10.7
Headings
58
SECTION 10.8
Reports, Notices and Demands
58
SECTION 10.9
Agreement Not to Petition
59
SECTION 10.10
Counterparts
60
     
Exhibit A
Certificate of Trust of Vestin II Capital Trust I
 
Exhibit B
Form of Common Securities Certificate
 
Exhibit C
Form of Preferred Securities Certificate
 
Exhibit D
Junior Subordinated Indenture
 
Exhibit E
Form of Certificate to be Executed for Transferees
 
Exhibit F
Form of Officer's Financial Certificate
 
Schedule A
Calculation of LIBOR
 





--------------------------------------------------------------------------------



THIS AMENDED AND RESTATED TRUST AGREEMENT (“Trust Agreement”), dated as of June
22, 2007, among (i) Vestin Realty Mortgage II, Inc., a Maryland corporation
(including any successors or permitted assigns, the “Depositor”), (ii) The Bank
of New York Trust Company, National Association, a national banking association,
as property trustee (in such capacity, the “Property Trustee”), (iii) The Bank
of New York (Delaware), a Delaware banking corporation, as Delaware trustee (in
such capacity, the “Delaware Trustee”), (iv) Michael V. Shustek, an individual,
Daniel Stubbs, an individual, and Rocio Revollo, an individual, each of whose
address is c/o Vestin Realty Mortgage II, Inc., 8379 West Sunset Road, Las
Vegas, Nevada 89113, as administrative trustees (in such capacities, each an
“Administrative Trustee” and, collectively, the “Administrative Trustees” and,
together with the Property Trustee and the Delaware Trustee, the “Trustees”) and
(v) the several Holders, as hereinafter defined.
 
Witnesseth
 
Whereas, the Depositor and the Delaware Trustee have heretofore created a
Delaware statutory trust pursuant to the Delaware Statutory Trust Act by
entering into a Trust Agreement, dated as of June 8, 2007 (the “Original Trust
Agreement”), and by executing and filing with the Secretary of State of the
State of Delaware the Certificate of Trust, substantially in the form attached
as Exhibit A; and
 
Whereas, the Depositor and the Trustees desire to amend and restate the Original
Trust Agreement in its entirety as set forth herein to provide for, among other
things, (i) the issuance of the Common Securities by the Trust to the Depositor,
(ii) the issuance and sale of the Preferred Securities by the Trust pursuant to
the Purchase Agreement and (iii) the acquisition by the Trust from the Depositor
of all of the right, title and interest in and to the Notes;
 
Now, therefore, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, for the benefit of the
other parties and for the benefit of the Holders, hereby amends and restates the
Original Trust Agreement in its entirety and agrees as follows:
 
ARTICLE I
 


 
DEFINED TERMS
 
SECTION 1.1  Definitions
 
 
.

 
For all purposes of this Trust Agreement, except as otherwise expressly provided
or unless the context otherwise requires:
 
(a)           the terms defined in this Article I have the meanings assigned to
them in this Article I;
 
(b)           the words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”;
 
(c)           all accounting terms used but not defined herein have the meanings
assigned to them in accordance with United States generally accepted accounting
principles;
 
(d)           unless the context otherwise requires, any reference to an
“Article”, a “Section”, a “Schedule” or an “Exhibit” refers to an Article, a
Section, a Schedule or an Exhibit, as the case may be, of or to this Trust
Agreement;
 
(e)           the words “hereby”, “herein”, “hereof” and “hereunder” and other
words of similar import refer to this Trust Agreement as a whole and not to any
particular Article, Section or other subdivision;
 
(f)           a reference to the singular includes the plural and vice versa;
and
 
(g)           the masculine, feminine or neuter genders used herein shall
include the masculine, feminine and neuter genders.
 
“Act” has the meaning specified in Section 6.7.
 
“Additional Interest” has the meaning specified in Section 1.1 of the Indenture.
 
“Additional Interest Amount” means, with respect to Trust Securities of a given
Liquidation Amount and/or a given period, the amount of Additional Interest paid
by the Depositor on a Like Amount of Notes for such period.
 
“Additional Taxes” has the meaning specified in Section 1.1 of the Indenture.
 
“Additional Tax Sums” has the meaning specified in Section 10.5 of the
Indenture.
 
“Administrative Trustee” means each of the Persons identified as an
“Administrative Trustee” in the preamble to this Trust Agreement, solely in each
such Person’s capacity as Administrative Trustee of the Trust and not in such
Person’s individual capacity, or any successor Administrative Trustee appointed
as herein provided.
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Book-Entry Preferred Security, the rules and procedures
of the Depositary for such Book-Entry Preferred Security, in each case to the
extent applicable to such transaction and as in effect from time to time.
 
“Bankruptcy Event” means, with respect to any Person:
 
(a)           the entry of a decree or order by a court having jurisdiction in
the premises (i) judging such Person a bankrupt or insolvent, (ii) approving as
properly filed a petition seeking reorganization, arrangement, adjudication or
composition of or in respect of such Person under any applicable Federal or
state bankruptcy, insolvency, reorganization or other similar law, (iii)
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of such Person or of any substantial part of its property
or (iv) ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive days; or
 
(b)           the institution by such Person of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under any applicable Federal or
State bankruptcy, insolvency, reorganization or other similar law, or the
consent by it to the filing of any such petition or to the appointment of a
custodian, receiver, liquidator, assignee, trustee, sequestrator or similar
official of such Person or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due and
its willingness to be adjudicated a bankrupt or insolvent, or the taking of
corporate action by such Person in furtherance of any such action.
 
“Bankruptcy Laws” means all Federal and state bankruptcy, insolvency,
reorganization and other similar laws, including the United States Bankruptcy
Code.
 
“Book-Entry Preferred Security” means a Preferred Security, the ownership and
transfers of which shall be made through book entries by a Depositary.
 
“Business Day” means a day other than (a) a Saturday or Sunday, (b) a day on
which banking institutions in the City of New York are authorized or required by
law or executive order to remain closed or (c) a day on which the Corporate
Trust Office is closed for business.
 
“Calculation Agent” has the meaning specified in Section 4.10.
 
“Closing Date” has the meaning specified in the Purchase Agreement.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act or, if at any time after the
execution of this Trust Agreement such Commission is not existing and performing
the duties assigned to it, then the body performing such duties at such time.
 
“Common Securities Certificate” means a certificate evidencing ownership of
Common Securities, substantially in the form attached as Exhibit B.
 
“Common Security” means an undivided beneficial interest in the assets of the
Trust, having a Liquidation Amount of U.S. $1,000 and having the rights provided
therefor in this Trust Agreement.
 
“Corporate Trust Office” means the principal office of the Property Trustee at
which any particular time its corporate trust business shall be administered,
which office at the date of this Trust Agreement is located at 601 Travis, 16th
Floor, Houston, Texas 77002, Attention: Global Corporate Trust – Vestin Realty
Mortgage II, Inc.  Initially, all notices and correspondence shall be addressed
to Mudassir Mohamed, telephone number (713) 483-6029.
 
“Definitive Preferred Securities Certificates” means Preferred Securities issued
in certificated, fully registered form that are not Global Preferred Securities.
 
“Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del.  Code § 3801 et seq., or any successor statute thereto, in each
case as amended from time to time.
 
“Delaware Trustee” means the Person identified as the “Delaware Trustee” in the
preamble to this Trust Agreement, solely in its capacity as Delaware Trustee of
the Trust and not in its individual capacity, or its successor in interest in
such capacity, or any successor Delaware Trustee appointed as herein provided.
 
“Depositary” means an organization registered as a clearing agency under the
Exchange Act that is designated as Depositary by the Depositor or any successor
thereto.  DTC will be the initial Depositary.
 
“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.
 
“Depositor” has the meaning specified in the preamble to this Trust Agreement.
 
“Depositor Affiliate” has the meaning specified in Section 4.9.
 
“Distribution Date” has the meaning specified in Section 4.1(a)(i).
 
“Distributions” means amounts payable in respect of the Trust Securities as
provided in Section 4.1.
 
“DTC” means The Depository Trust Company, a New York corporation, or any
successor thereto.
 
“Early Termination Event” has the meaning specified in Section 9.2.
 
“EDGAR” has the meaning specified in Section 4.11(c).
 
“Event of Default” means any one of the following events (whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):
 
(a)           the occurrence of a Note Event of Default; or
 
(b)           default by the Trust in the payment of any Distribution when it
becomes due and payable, and continuation of such default for a period of thirty
(30) days; or
 
(c)           default by the Trust in the payment of any Redemption Price of any
Trust Security when it becomes due and payable; or
 
(d)           default in the performance or breach, in any material respect, of
any covenant or warranty of the Trustees in this Trust Agreement (other than
those specified in clause (b) or (c) above) and continuation of such default or
breach for a period of thirty (30) days after there has been given, by
registered or certified mail, to the Trustees and to the Depositor by the
Holders of at least twenty-five percent (25%) in aggregate Liquidation Amount of
the Outstanding Preferred Securities a written notice specifying such default or
breach and requiring it to be remedied and stating that such notice is a “Notice
of Default” hereunder; or
 
(e)           the occurrence of a Bankruptcy Event with respect to the Property
Trustee if a successor Property Trustee has not been appointed within ninety
(90) days thereof.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, in each case as amended from time to time.
 
“Expiration Date” has the meaning specified in Section 9.1.
 
“Fiscal Year” shall be the fiscal year of the Trust, which shall be the calendar
year, or such other period as is required by the Code.
 
“Global Preferred Security” means a Preferred Securities Certificate evidencing
ownership of Book-Entry Preferred Securities.
 
“Holder” means a Person in whose name a Trust Security or Trust Securities are
registered in the Securities Register; any such Person shall be deemed to be a
beneficial owner within the meaning of the Delaware Statutory Trust Act.
 
“Indemnified Person” has the meaning specified in Section 8.10(c).
 
“Indenture” means the Junior Subordinated Indenture executed and delivered by
the Depositor and the Note Trustee contemporaneously with the execution and
delivery of this Trust Agreement, for the benefit of the holders of the Notes, a
copy of which is attached hereto as Exhibit D, as amended or supplemented from
time to time.
 
“Interest Payment Date(s)” has the meaning specified in Section 1.1 of the
Indenture.
 
“Investment Company Act” means the Investment Company Act of 1940, as amended,
or any successor statute thereto, in each case as amended from time to time.
 
“Investment Company Event” has the meaning specified in Section 1.1 of the
Indenture.
 
“LIBOR” has the meaning specified in Schedule A.
 
“LIBOR Business Day” has the meaning specified in Schedule A.
 
“LIBOR Determination Date” has the meaning specified in Schedule A.
 
“Lien” means any lien, pledge, charge, encumbrance, mortgage, deed of trust,
adverse ownership interest, hypothecation, assignment, security interest or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever.
 
“Like Amount” means (a) with respect to a redemption of any Trust Securities,
Trust Securities having a Liquidation Amount equal to the principal amount of
Notes to be contemporaneously redeemed or paid at maturity in accordance with
the Indenture, the proceeds of which will be used to pay the Redemption Price of
such Trust Securities, (b) with respect to a distribution of Notes to Holders of
Trust Securities in connection with a dissolution of the Trust, Notes having a
principal amount equal to the Liquidation Amount of the Trust Securities of the
Holder to whom such Notes are distributed and (c) with respect to any
distribution of Additional Interest Amounts to Holders of Trust Securities,
Notes having a principal amount equal to the Liquidation Amount of the Trust
Securities in respect of which such distribution is made.
 
“Liquidation Amount” means the stated amount of U.S. $1,000 per Trust Security.
 
“Liquidation Date” means the date on which assets are to be distributed to
Holders in accordance with Section 9.4(a) hereunder following dissolution of the
Trust.
 
“Liquidation Distribution” has the meaning specified in Section 9.4(d).
 
“Majority in Liquidation Amount” means Common or Preferred Securities, as the
case may be, representing more than fifty percent (50%) of the aggregate
Liquidation Amount of all (or a specified group of) then Outstanding Common or
Preferred Securities, as the case may be.
 
“Note Event of Default” means any “Event of Default” specified in Section 5.1 of
the Indenture.
 
“Note Redemption Date” means, with respect to any Notes to be redeemed under the
Indenture, the date fixed for redemption of such Notes under the Indenture.
 
“Note Trustee” means the Person identified as the “Trustee” in the Indenture,
solely in its capacity as Trustee pursuant to the Indenture and not in its
individual capacity, or its successor in interest in such capacity, or any
successor Trustee appointed as provided in the Indenture.
 
“Notes” means the Depositor’s Junior Subordinated Notes issued pursuant to the
Indenture.
 
“Officer’s Certificate” means a certificate signed by the Chief Executive
Officer, the President or an Executive Vice President, and by the Chief
Financial Officer, Treasurer or an Assistant Treasurer, of the Depositor, and
delivered to the Trustees.  Any Officer’s Certificate delivered with respect to
compliance with a condition or covenant provided for in this Trust Agreement
(other than the certificate provided pursuant to Section 8.16 which is not an
Officer’s Certificate) shall include:
 
(a)           a statement by each officer signing the Officer’s Certificate that
such officer has read the covenant or condition and the definitions relating
thereto;
 
(b)           a brief statement of the nature and scope of the examination or
investigation undertaken by such officer in rendering the Officer’s Certificate;
 
(c)           a statement that such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and
 
(d)           a statement as to whether, in the opinion of such officer, such
condition or covenant has been complied with.
 
“Operative Documents” means the Purchase Agreement, the Indenture, the Trust
Agreement, the Notes and the Trust Securities.
 
“Opinion of Counsel” means a written opinion of counsel, who may be counsel for,
or an employee of, the Depositor or any Affiliate of the Depositor.
 
“Optional Note Redemption Price” means, with respect to any Note to be redeemed
on any Redemption Date under the Indenture, an amount equal to one hundred
percent (100%) of the outstanding principal amount of such Note, together with
accrued interest, including any Additional Interest (to the extent legally
enforceable), thereon through but not including the date fixed as such
Redemption Date.
 
“Optional Redemption Price” means, with respect to any Trust Security, an amount
equal to one hundred percent (100%) of the Liquidation Amount of such Trust
Security on the Redemption Date, plus accumulated and unpaid Distributions to
the Redemption Date, plus the related amount of the premium, if any, and/or
accrued interest, including Additional Interest, if any, thereon paid by the
Depositor upon the concurrent redemption or payment at maturity of a Like Amount
of Notes.
 
“Original Trust Agreement” has the meaning specified in the recitals to this
Trust Agreement.
 
“Outstanding”, when used with respect to any Trust Securities, means, as of the
date of determination, all Trust Securities theretofore executed and delivered
under this Trust Agreement, except:
 
(a)           Trust Securities theretofore canceled by the Property Trustee or
delivered to the Property Trustee for cancellation;
 
(b)           Trust Securities for which payment or redemption money in the
necessary amount has been theretofore deposited with the Property Trustee or any
Paying Agent in trust for the Holders of such Trust Securities; provided, that
if such Trust Securities are to be redeemed, notice of such redemption has been
duly given pursuant to this Trust Agreement; and
 
(c)           Trust Securities that have been paid or in exchange for or in lieu
of which other Trust Securities have been executed and delivered pursuant to the
provisions of this Trust Agreement, unless proof satisfactory to the Property
Trustee is presented that any such Trust Securities are held by Holders in whose
hands such Trust Securities are valid, legal and binding obligations of the
Trust;
 
provided, that in determining whether the Holders of the requisite Liquidation
Amount of the Outstanding Preferred Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Preferred
Securities owned by the Depositor, any Trustee or any Affiliate of the Depositor
or of any Trustee shall be disregarded and deemed not to be Outstanding, except
that (i) in determining whether any Trustee shall be protected in relying upon
any such request, demand, authorization, direction, notice, consent or waiver,
only Preferred Securities that such Trustee knows to be so owned shall be so
disregarded and (ii) the foregoing shall not apply at any time when all of the
Outstanding Preferred Securities are owned by the Depositor, one or more of the
Trustees and/or any such Affiliate.  Preferred Securities so owned that have
been pledged in good faith may be regarded as Outstanding if the pledgee
establishes to the satisfaction of the Administrative Trustees the pledgee’s
right so to act with respect to such Preferred Securities and that the pledgee
is not the Depositor, any Trustee or any Affiliate of the Depositor or of any
Trustee.
 
“Owner” means each Person who is the beneficial owner of Book-Entry Preferred
Securities as reflected in the records of the Depositary or, if a Depositary
Participant is not the beneficial owner, then the beneficial owner as reflected
in the records of the Depositary Participant.
 
“Paying Agent” means any Person (other than the Depositor or any Affiliate of
the Depositor) authorized by the Administrative Trustee to pay Distributions or
other amounts in respect of any Trust Securities on behalf of the Trust.
 
“Payment Account” means a segregated non-interest-bearing corporate trust
account maintained by the Property Trustee for the benefit of the Holders in
which all amounts paid in respect of the Notes will be held and from which the
Property Trustee, through the Paying Agent, shall make payments to the Holders
in accordance with Sections 3.1, 4.1 and 4.2.
 
“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company, trust, unincorporated association or government, or any
agency or political subdivision thereof, or any other entity of whatever nature.
 
“Preferred Security” means an undivided beneficial interest in the assets of the
Trust, having a Liquidation Amount of U.S. $1,000 and having the rights provided
therefor in this Trust Agreement.
 
“Preferred Securities Certificate” means a certificate evidencing ownership of
Preferred Securities, substantially in the form attached as Exhibit C.
 
“Property Trustee” means the Person identified as the “Property Trustee” in the
preamble to this Trust Agreement, solely in its capacity as Property Trustee of
the Trust and not in its individual capacity, or its successor in interest in
such capacity, or any successor Property Trustee appointed as herein provided.
 
“Purchase Agreement” means the Purchase Agreement or Purchase Agreements
(whether one or more) executed and delivered contemporaneously with this
Agreement by the Trust, the Depositor and the purchaser(s) named therein, as the
same may be amended from time to time.
 
“QIB” means a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act of 1933, as amended.
 
“QP” means a “qualified purchaser” as defined in Section 2(a)(51) of the
Investment Company Act.
 
“QIB/QP” means a QIB that is also a QP.
 
“Redemption Date” means, with respect to any Trust Security to be redeemed, the
date fixed for such redemption by or pursuant to this Trust Agreement; provided,
that each Note Redemption Date and the stated maturity (or any date of principal
repayment upon early maturity) of the Notes shall be a Redemption Date for a
Like Amount of Trust Securities.
 
“Redemption Price” means the Special Redemption Price or Optional Redemption
Price, as applicable.  If the Depositor has redeemed the Notes at the Special
Note Redemption Price, the Trust shall redeem the Trust Securities at the
Special Redemption Price.  If the Depositor has redeemed the Notes at the
Optional Note Redemption Price, the Trust shall redeem the Trust Securities at
the Optional Redemption Price.
 
“Reference Banks” has the meaning specified in Schedule A.
 
“Responsible Officer” means, with respect to the Property Trustee, the officer
in the Global Corporate Trust department of the Property Trustee having direct
responsibility for the administration of this Trust Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, in each case as amended from time to time.
 
“Securities Certificate” means any one of the Common Securities Certificates or
the Preferred Securities Certificates.
 
“Securities Register” and “Securities Registrar” have the respective meanings
specified in Section 5.7.
 
“Special Note Redemption Price” means, with respect to any Note to be redeemed
on any Redemption Date under the Indenture, an amount equal to one hundred seven
and one half percent (107.5%) of the outstanding principal amount of such Note,
together with accrued interest, including Additional Interest, thereon through
but not including the date fixed as such Redemption Date.
 
“Special Redemption Price” means, with respect to any Trust Security, an amount
equal to one hundred seven and one half percent (107.5%) of the Liquidation
Amount of such Trust Security on the Redemption Date, plus accumulated and
unpaid Distributions to the Redemption Date, plus the related amount of the
premium, if any, and/or accrued interest, including Additional Interest, if any,
thereon paid by the Depositor upon the concurrent redemption or payment at
maturity of a Like Amount of Notes.
 
“Successor Securities” has the meaning specified in Section 9.5(a).
 
“Tax Event” has the meaning specified in Section 1.1 of the Indenture.
 
“Trust” means the Delaware statutory trust known as “Vestin II Capital Trust I,”
which was created on June 8, 2007 under the Delaware Statutory Trust Act
pursuant to the Original Trust Agreement and the filing of the Certificate of
Trust, and continued pursuant to this Trust Agreement.
 
“Trust Agreement” means this Amended and Restated Trust Agreement, as the same
may be modified, amended or supplemented from time to time in accordance with
the applicable provisions hereof, including all Schedules and Exhibits.
 
“Trustees” means the Administrative Trustees, the Property Trustee and the
Delaware Trustee, each as defined in this Article I.
 
“Trust Property” means (a) the Notes, (b) any cash on deposit in, or owing to,
the Payment Account and (c) all proceeds and rights in respect of the foregoing
and any other property and assets for the time being held or deemed to be held
by the Property Trustee pursuant to the trusts of this Trust Agreement.
 
“Trust Security” means any one of the Common Securities or the Preferred
Securities.
 
ARTICLE II
 


 
THE TRUST
 
SECTION 2.1  Name
 
 
.

 
The trust continued hereby shall be known as “Vestin II Capital Trust I”, as
such name may be modified from time to time by the Administrative Trustees
following written notice to the Holders of Trust Securities and the other
Trustees, in which name the Trustees may conduct the business of the Trust, make
and execute contracts and other instruments on behalf of the Trust and sue and
be sued.
 
SECTION 2.2  Office of the Delaware Trustee; Principal Place of Business
 
.
 
The address of the Delaware Trustee in the State of Delaware is The Bank of New
York (Delaware), 100 White Clay Center, Route 273, Newark, DE 19711, Attention:
Global Corporate Trust – CDO Group, or such other address in the State of
Delaware as the Delaware Trustee may designate by written notice to the Holders,
the Depositor, the Property Trustee and the Administrative Trustees.  The
principal executive office of the Trust is c/o Vestin Realty Mortgage II, Inc.,
8379 West Sunset Road, Las Vegas, Nevada 89113, Attention: Michael V. Shustek,
Chief Executive Officer, as such address may be changed from time to time by the
Administrative Trustees following written notice to the Holders and the other
Trustees.
 
SECTION 2.3  Initial Contribution of Trust Property; Fees, Costs and Expenses
 
 
.

 
The Property Trustee acknowledges receipt from the Depositor in connection with
the Original Trust Agreement of the sum of ten dollars (U.S. $10), which
constituted the initial Trust Property.  The Depositor shall pay all fees, costs
and expenses of the Trust (except with respect to the Trust Securities) as they
arise or shall, upon request of any Trustee, promptly reimburse such Trustee for
any such fees, costs and expenses paid by such Trustee.  The Depositor shall
make no claim upon the Trust Property for the payment of such fees, costs or
expenses.
 
SECTION 2.4  Purposes of Trust
 
 
.

 
(a)  The exclusive purposes and functions of the Trust are, and the Trust shall
have the power and authority, to (i) issue and sell Trust Securities and use the
proceeds from such sale to acquire the Notes and to execute, deliver and perform
the Operative Documents to which it is a party and such other agreements
necessary or desirable in connection therewith, including without limitation a
common securities subscription agreement and a junior subordinated note purchase
agreement, and (ii)  engage in only those activities necessary or incidental
thereto.  The Delaware Trustee, the Property Trustee and the Administrative
Trustees are trustees of the Trust, and have all the rights, powers and duties
to the extent set forth herein.  The Trustees hereby acknowledge that they are
trustees of the Trust.
 
(b)  So long as this Trust Agreement remains in effect, the Trust (or the
Trustees acting on behalf of the Trust) shall not undertake any business,
activities or transaction except as expressly provided herein or contemplated
hereby.  In particular, the Trust (or the Trustees acting on behalf of the
Trust) shall not (i) acquire any investments or engage in any activities not
authorized by this Trust Agreement, (ii) sell, assign, transfer, exchange,
mortgage, pledge, set-off or otherwise dispose of any of the Trust Property or
interests therein, including to Holders, except as expressly provided herein,
(iii) incur any indebtedness for borrowed money or issue any other debt, (iv)
take or consent to any action that would result in the placement of a Lien on
any of the Trust Property, (v) take or consent to any action that would
reasonably be expected to cause the Trust to become taxable as a corporation or
classified as other than a grantor trust for United States federal income tax
purposes, (vi) take or consent to any action that would cause the Notes to be
treated as other than indebtedness of the Depositor for United States federal
income tax purposes or (vii) take or consent to any action that would cause the
Trust to be deemed to be an “investment company” required to be registered under
the Investment Company Act.
 
SECTION 2.5  Authorization to Enter into Certain Transactions
 
 
.

 
(a)  The Trustees shall conduct the affairs of the Trust in accordance with and
subject to the terms of this Trust Agreement.  In accordance with the following
provisions (i) and (ii), the Trustees shall have the authority to enter into all
transactions and agreements determined by the Trustees to be appropriate in
exercising the authority, express or implied, otherwise granted to the Trustees,
under this Trust Agreement, and to perform all acts in furtherance thereof,
including the following:
 
(i)  As among the Trustees, each Administrative Trustee shall severally have the
power and authority to act on behalf of the Trust with respect to the following
matters:
 
(A)  the issuance and sale of the Trust Securities;
 
(B)  to cause the Trust to enter into, and to execute, deliver and perform on
behalf of the Trust, such agreements as may be necessary or desirable in
connection with the purposes and function of the Trust, including, without
limitation, a common securities subscription agreement and a junior subordinated
note purchase agreement;
 
(C)  assisting in the sale of the Preferred Securities in one or more
transactions exempt from registration under the Securities Act, and in
compliance with applicable state securities or blue sky laws;
 
(D)  assisting in the sending of notices (other than notices of default) and
other information regarding the Trust Securities and the Notes to the Holders in
accordance with this Trust Agreement;
 
(E)  execution of the Trust Securities on behalf of the Trust in accordance with
this Trust Agreement;
 
(F)  the appointment of a Paying Agent and Securities Registrar in accordance
with this Trust Agreement;
 
(G)  execution and delivery of closing certificates, if any, pursuant to the
Purchase Agreement and application for a taxpayer identification number for the
Trust;
 
(H)  preparation and filing of all applicable tax returns and tax information
reports that are required to be filed on behalf of the Trust;
 
(I)  (I)           establishing a record date with respect to all actions to be
taken hereunder that require a record date to be established, except as provided
in Section 6.10(a);
 
(J)  unless otherwise required by the Delaware Statutory Trust Act to execute on
behalf of the Trust (either acting alone or together with the other
Administrative Trustees) any documents that such Administrative Trustee has the
power to execute pursuant to this Trust Agreement; and
 
(K)  the taking of any action incidental to the foregoing as such Administrative
Trustee may from time to time determine is necessary or advisable to give effect
to the terms of this Trust Agreement.
 
(ii)  As among the Trustees, the Property Trustee shall have the power, duty and
authority to act on behalf of the Trust with respect to the following matters:
 
(A)  the receipt and holding of legal title of the Notes;
 
(B)  the establishment of the Payment Account;
 
(C)  the collection of interest, principal and any other payments made in
respect of the Notes and the holding of such amounts in the Payment Account;
 
(D)  the distribution through the Paying Agent of amounts distributable to the
Holders in respect of the Trust Securities;
 
(E)  the exercise of all of the rights, powers and privileges of a holder of the
Notes in accordance with the terms of this Trust Agreement;
 
(F)  the sending of notices of default and other information regarding the Trust
Securities and the Notes to the Holders in accordance with this Trust Agreement;
 
(G)  the distribution of the Trust Property in accordance with the terms of this
Trust Agreement;
 
(H)  to the extent provided in this Trust Agreement, the winding up of the
affairs of and liquidation of the Trust, provided that the Administrative
Trustees shall have the power, duty and authority to act on behalf of the Trust
with respect to the preparation, execution and filing of the certificate of
cancellation of the Trust with the Secretary of State of the State of Delaware;
and
 
(I)  the taking of any action incidental to the foregoing as the Property
Trustee may from time to time determine is necessary or advisable to give effect
to the terms of this Trust Agreement and protect and conserve the Trust Property
for the benefit of the Holders (without consideration of the effect of any such
action on any particular Holder).
 
(b)  In connection with the issue and sale of the Preferred Securities, the
Depositor shall have the right and responsibility to assist the Trust with
respect to, or effect on behalf of the Trust, the following (and any actions
taken by the Depositor in furtherance of the following prior to the date of this
Trust Agreement are hereby ratified and confirmed in all respects):
 
(i)  the negotiation of the terms of, and the execution and delivery of, the
Purchase Agreement providing for the sale of the Preferred Securities in one or
more transactions exempt from registration under the Securities Act, and in
compliance with applicable state securities or blue sky laws; and
 
(ii)  the taking of any other actions necessary or desirable to carry out any of
the foregoing activities.
 
(c)  Notwithstanding anything herein to the contrary, the Administrative
Trustees are authorized and directed to conduct the affairs of the Trust and
authorized to operate the Trust so that the Trust will not be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes, so that the Notes will be treated as indebtedness
of the Depositor for United States federal income tax purposes and so that the
Trust will not be deemed to be an “investment company” required to be registered
under the Investment Company Act.  In respect thereof, each Administrative
Trustee is authorized to take any action, not inconsistent with applicable law,
the Certificate of Trust or this Trust Agreement, that such Administrative
Trustee determines in his or her discretion to be necessary or desirable for
such purposes, as long as such action does not adversely affect in any material
respect the interests of the Holders of the Outstanding Preferred Securities and
further, the Trust shall not issue debt, borrow money or reinvest proceeds
derived from investments, pledge any of its assets or otherwise undertake (or
permit to be undertaken) any activity that would cause the Trust not to be
classified as a grantor trust for United States federal income tax purposes.  In
no event shall the Administrative Trustees be liable to the Trust or the Holders
for any failure to comply with this Section 2.5 to the extent that such failure
results solely from a change in law or regulation or in the interpretation
thereof.
 
(d)  Any action taken by a Trustee in accordance with its powers shall
constitute the act of and serve to bind the Trust.  In dealing with any Trustee
acting on behalf of the Trust, no Person shall be required to inquire into the
authority of such Trustee to bind the Trust.  Persons dealing with the Trust are
entitled to rely conclusively on the power and authority of any Trustee as set
forth in this Trust Agreement.
 
SECTION 2.6  Assets of Trust
 
 
.

 
The assets of the Trust shall consist of the Trust Property.
 
SECTION 2.7  Title to Trust Property
 
 
.

 
(a)  Legal title to all Trust Property shall be vested at all times in the
Property Trustee and shall be held and administered by the Property Trustee in
trust for the benefit of the Trust and the Holders in accordance with this Trust
Agreement.
 
(b)  The Holders shall not have any right or title to the Trust Property other
than the undivided beneficial interest in the assets of the Trust conferred by
their Trust Securities and they shall have no right to call for any partition or
division of property, profits or rights of the Trust except as described
below.  The Trust Securities shall be personal property giving only the rights
specifically set forth therein and in this Trust Agreement.
 
ARTICLE III
 


 
PAYMENT ACCOUNT; PAYING AGENTS
 
SECTION 3.1  Payment Account.
 
(a)  On or prior to the Closing Date, the Property Trustee shall establish the
Payment Account.  The Property Trustee and the Paying Agent shall have exclusive
control and sole right of withdrawal with respect to the Payment Account for the
purpose of making deposits in and withdrawals from the Payment Account in
accordance with this Trust Agreement.  All monies and other property deposited
or held from time to time in the Payment Account shall be held by the Property
Trustee in the Payment Account for the exclusive benefit of the Holders and for
Distribution as herein provided.
 
(b)  The Property Trustee shall deposit in the Payment Account, promptly upon
receipt, all payments of principal of or interest on, and any other payments
with respect to, the Notes.  Amounts held in the Payment Account shall not be
invested by the Property Trustee pending distribution thereof.
 
SECTION 3.2  Appointment of Paying Agents
 
 
.

 
The Paying Agent shall initially be the Property Trustee.  The Paying Agent
shall make Distributions to Holders from the Payment Account and shall report
the amounts of such Distributions to the Property Trustee and the Administrative
Trustees.  Any Paying Agent shall have the revocable power to withdraw funds
from the Payment Account solely for the purpose of making the Distributions
referred to above.  The Administrative Trustees may revoke such power and remove
the Paying Agent in their sole discretion.  Any Person acting as Paying Agent
shall be permitted to resign as Paying Agent upon thirty (30) days’ written
notice to the Administrative Trustees and the Property Trustee.  If the Property
Trustee shall no longer be the Paying Agent or a successor Paying Agent shall
resign or its authority to act be revoked, the Administrative Trustees shall
appoint a successor (which shall be a bank or trust company) to act as Paying
Agent.  Such successor Paying Agent appointed by the Administrative Trustees
shall execute and deliver to the Trustees an instrument in which such successor
Paying Agent shall agree with the Trustees that as Paying Agent, such successor
Paying Agent will hold all sums, if any, held by it for payment to the Holders
in trust for the benefit of the Holders entitled thereto until such sums shall
be paid to such Holders.  The Paying Agent shall return all unclaimed funds to
the Property Trustee and upon removal of a Paying Agent such Paying Agent shall
return all funds in its possession to the Property Trustee.  The provisions of
Article VIII shall apply to the Property Trustee also in its role as Paying
Agent, for so long as the Property Trustee shall act as Paying Agent and, to the
extent applicable, to any other Paying Agent appointed hereunder.  Any reference
in this Trust Agreement to the Paying Agent shall include any co-paying agent
unless the context requires otherwise.  For the avoidance of doubt, the
Depositor shall not be permitted to appoint itself or any Affiliate as a Paying
Agent hereunder.
 
ARTICLE IV
 


 
DISTRIBUTIONS; REDEMPTION
 
SECTION 4.1  Distributions
 
 
.

 
(a)  The Trust Securities represent undivided beneficial interests in the Trust
Property, and Distributions (including any Additional Interest Amounts) will be
made on the Trust Securities at the rate and on the dates that payments of
interest (including any Additional Interest) are made on the
Notes.  Accordingly:
 
(i)  Distributions on the Trust Securities shall be cumulative, and shall
accumulate whether or not there are funds of the Trust available for the payment
of Distributions.  Distributions shall accumulate from June 22, 2007, and,
except as provided in clause (ii) below, shall be payable quarterly in arrears
on January 30, April 30, July 30 and October 30 of each year, commencing on July
30, 2007.  If any date on which a Distribution is otherwise payable on the Trust
Securities is not a Business Day, then the payment of such Distribution shall be
made on the next succeeding Business Day (and no interest shall accrue in
respect of the amounts whose payment is so delayed for the period from and after
each such date until the next succeeding Business Day), except that, if such
Business Day falls in the next succeeding calendar year, such payment shall be
made on the immediately preceding Business Day, in each case, with the same
force and effect as if made on such date (each date on which Distributions are
payable in accordance with this Section 4.1(a)(i), a “Distribution Date”);
 
(ii)  Distributions shall accumulate in respect of the Trust Securities at a
fixed rate equal to 8.75% per annum through the Interest Payment Date in July
2012 (the “Fixed Rate Period”) and thereafter at a variable rate equal to LIBOR
plus 3.50% per annum of the Liquidation Amount of the Trust Securities, such
rate being the rate of interest payable on the Notes.  LIBOR shall be determined
by the Calculation Agent in accordance with Schedule A.  During the Fixed Rate
Period, the amount of Distributions payable for any period less than a full
Distribution period shall be computed on the basis of a 360-day year of twelve
30-day months and the amount payable for any partial period shall be computed on
the basis of the number of days elapsed in a 360-day year of twelve 30-day
months.  Upon expiration of the Fixed Rate Period, the amount of interest
payable for any Distribution period will be computed on the basis of a 360-day
year and the actual number of days elapsed in the relevant Distribution period.
The amount of Distributions payable for any period shall include any Additional
Interest Amounts in respect of such period; and
 
(iii)  Distributions on the Trust Securities shall be made by the Paying Agent
from the Payment Account and shall be payable on each Distribution Date only to
the extent that the Trust has funds then on hand and available in the Payment
Account for the payment of such Distributions.
 
(b)  Distributions on the Trust Securities with respect to a Distribution Date
shall be payable to the Holders thereof as they appear on the Securities
Register for the Trust Securities at the close of business on the relevant
record date, which shall be at the close of business on the fifteenth day
(whether or not a Business Day) preceding the relevant Distribution Date, except
that Distributions and any Additional Interest Amounts payable on the stated
maturity (or any date of principal repayment upon early maturity) of the
principal of a Trust Security or on a Redemption Date shall be paid to the
Person to whom principal is paid.  Distributions payable on any Trust Securities
that are not punctually paid on any Distribution Date as a result of the
Depositor having failed to make an interest payment under the Notes will cease
to be payable to the Person in whose name such Trust Securities are registered
on the relevant record date, and such defaulted Distributions and any Additional
Interest Amounts will instead be payable to the Person in whose name such Trust
Securities are registered on the Special Record Date (as defined in the
Indenture), or other specified date for determining Holders entitled to such
defaulted Distribution and Additional Interest Amount, established in the same
manner, and on the same date, as such is established with respect to the Notes
under the Indenture.
 
(c)  As a condition to the payment of any principal of or interest on the Trust
Securities without the imposition of withholding tax, the Administrative
Trustees shall require the previous delivery of properly completed and signed
applicable United States federal income tax certifications (generally, an
Internal Revenue Service Form W-9 (or applicable successor form) in the case of
a person that is a “United States person” within the meaning of Section
7701(a)(30) of the Code or an Internal Revenue Service Form W-8 (or applicable
successor form) in the case of a person that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code) and any other
certification acceptable to it to enable the Paying Agent to determine its
duties and liabilities with respect to any taxes or other charges that it may be
required to pay, deduct or withhold in respect of such Trust Securities.
 
SECTION 4.2  Redemption
 
 
.

 
(a)  On each Note Redemption Date and on the stated maturity (or any date of
principal repayment upon early maturity) of the Notes and on each other date on
(or in respect of) which any principal on the Notes is repaid, the Trust will be
required to redeem a Like Amount of Trust Securities at the Redemption Price.
 
(b)  Notice of redemption shall be given by the Property Trustee by first-class
mail, postage prepaid, mailed not less than thirty (30) nor more than sixty (60)
days prior to the Redemption Date to each Holder of Trust Securities to be
redeemed, at such Holder’s address appearing in the Securities Register.  All
notices of redemption shall state:
 
(i)  the Redemption Date;
 
(ii)  the Redemption Price or, if the Redemption Price cannot be calculated
prior to the time the notice is required to be sent, the estimate of the
Redemption Price provided pursuant to the Indenture, as calculated by the
Depositor, together with a statement that it is an estimate and that the actual
Redemption Price will be calculated by the Calculation Agent on the fifth (5th)
Business Day prior to the Redemption Date (and if an estimate is provided, a
further notice shall be sent of the actual Redemption Price on the date that
such Redemption Price is calculated);
 
(iii)  if less than all the Outstanding Trust Securities are to be redeemed, the
identification (and, in the case of partial redemption, the respective amounts)
and Liquidation Amounts of the particular Trust Securities to be redeemed;
 
(iv)  (iv)           that on the Redemption Date, the Redemption Price will
become due and payable upon each such Trust Security, or portion thereof, to be
redeemed and that Distributions thereon will cease to accumulate on such Trust
Security or such portion, as the case may be, on and after said date, except as
provided in Section 4.2(d);
 
(v)  the place or places where the Trust Securities are to be surrendered for
the payment of the Redemption Price; and
 
(vi)  such other provisions as the Property Trustee deems relevant.
 
(c)  The Trust Securities (or portion thereof) redeemed on each Redemption Date
shall be redeemed at the Redemption Price with the proceeds from the
contemporaneous redemption or payment at maturity of Notes.  Redemptions of the
Trust Securities (or portion thereof) shall be made and the Redemption Price
shall be payable on each Redemption Date only to the extent that the Trust has
funds then on hand and available in the Payment Account for the payment of such
Redemption Price.  Under the Indenture, the Notes may be redeemed by the
Depositor on any Interest Payment Date, at the Depositor’s option, on or after
July 30, 2012, in whole or in part, from time to time at the Optional Note
Redemption Price.  The Notes may also be redeemed by the Depositor, at its
option pursuant to the terms of the Indenture, in whole but not in part, upon
the occurrence and during the continuation of an Investment Company Event or a
Tax Event, at the Special Note Redemption Price.
 
(d)  If the Property Trustee gives a notice of redemption in respect of any
Preferred Securities, then by 10:00 a.m., New York City time, on the Redemption
Date, the Depositor shall deposit sufficient funds with the Property Trustee to
pay the Redemption Price.  If such deposit has been made by such time, then by
12:00 noon, New York City time, on the Redemption Date, the Property Trustee
will, with respect to Book-Entry Preferred Securities, irrevocably deposit with
the Depositary for such Book-Entry Preferred Securities, to the extent available
therefor, funds sufficient to pay the applicable Redemption Price and will give
such Depositary irrevocable instructions and authority to pay the Redemption
Price to the Holders of the Preferred Securities.  With respect to Preferred
Securities that are not Book-Entry Preferred Securities, the Property Trustee
will irrevocably deposit with the Paying Agent, to the extent available
therefor, funds sufficient to pay the applicable Redemption Price and will give
the Paying Agent irrevocable instructions and authority to pay the Redemption
Price to the Holders of the Preferred Securities upon surrender of their
Preferred Securities Certificates.  Notwithstanding the foregoing, Distributions
payable on or prior to the Redemption Date for any Trust Securities (or portion
thereof) called for redemption shall be payable to the Holders of such Trust
Securities as they appear on the Securities Register on the relevant record
dates for the related Distribution Dates.  If notice of redemption shall have
been given and funds deposited as required, then upon the date of such deposit,
all rights of Holders holding Trust Securities (or portion thereof) so called
for redemption will cease, except the right of such Holders to receive the
Redemption Price and any Distribution payable in respect of the Trust Securities
on or prior to the Redemption Date, but without interest, and, in the case of a
partial redemption, the right of such Holders to receive a new Trust Security or
Securities of authorized denominations, in aggregate Liquidation Amount equal to
the unredeemed portion of such Trust Security or Securities, and such Securities
(or portion thereof) called for redemption will cease to be Outstanding.  In the
event that any date on which any Redemption Price is payable is not a Business
Day, then payment of the Redemption Price payable on such date will be made on
the next succeeding Business Day (and no interest shall accrue in respect of the
amounts whose payment is so delayed for the period from and after each such date
until the next succeeding Business Day), except that, if such Business Day falls
in the next succeeding calendar year, such payment shall be made on the
immediately preceding Business Day, in each case, with the same force and effect
as if made on such date.  In the event that payment of the Redemption Price in
respect of any Trust Securities (or portion thereof) called for redemption is
improperly withheld or refused and not paid either by the Property Trustee or
the Paying Agent, Distributions on such Trust Securities (or portion thereof)
will continue to accumulate, as set forth in Section 4.1, from the Redemption
Date originally established by the Trust for such Trust Securities (or portion
thereof) to the date such Redemption Price is actually paid, in which case the
actual payment date will be the date fixed for redemption for purposes of
calculating the Redemption Price.
 
(e)  Subject to Section 4.3(a), if less than all the Outstanding Trust
Securities are to be redeemed on a Redemption Date, then the aggregate
Liquidation Amount of Trust Securities to be redeemed shall be allocated pro
rata to the Common Securities and the Preferred Securities based upon the
relative aggregate Liquidation Amounts of the Common Securities and the
Preferred Securities.  Upon such a partial redemption, the Preferred Securities
to be redeemed from each Holder of Preferred Securities shall be selected on a
pro rata basis based upon the respective Liquidation Amounts of the Preferred
Securities then held by each Holder of the Preferred Securities not more than
sixty (60) days prior to the Redemption Date by the Property Trustee from the
Outstanding Preferred Securities not previously called for redemption; provided,
that with respect to Holders that would be required to hold less than one
hundred (100) but more than zero (0) Trust Securities as a result of such
redemption, the Trust shall redeem Trust Securities of each such Holder so that
after such redemption such Holder shall hold either one hundred (100) Trust
Securities or such Holder no longer holds any Trust Securities, and shall use
such method (including, without limitation, by lot) as the Trust shall deem fair
and appropriate; and provided, further, that so long as the Preferred Securities
are Book-Entry Preferred Securities, such selection shall be made in accordance
with the Applicable Depositary Procedures for the Preferred Securities by such
Depositary.  The Property Trustee shall promptly notify the Securities Registrar
in writing of the Preferred Securities (or portion thereof) selected for
redemption and, in the case of any Preferred Securities selected for partial
redemption, the Liquidation Amount thereof to be redeemed.  For all purposes of
this Trust Agreement, unless the context otherwise requires, all provisions
relating to the redemption of Preferred Securities shall relate, in the case of
any Preferred Securities redeemed or to be redeemed only in part, to the portion
of the aggregate Liquidation Amount of Preferred Securities that has been or is
to be redeemed.
 
(f)  The Trust in issuing the Trust Securities may use “CUSIP” numbers (if then
generally in use), and, if so, the Property Trustee shall indicate the “CUSIP”
numbers of the Trust Securities in notices of redemption and related materials
as a convenience to Holders; provided, that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Trust Securities or as contained in any notice of redemption and related
materials.
 
SECTION 4.3  Subordination of Common Securities
 
 
.

 
(a)  Payment of Distributions (including any Additional Interest Amounts) on,
the Redemption Price of and the Liquidation Distribution in respect of, the
Trust Securities, as applicable, shall be made pro rata among the Common
Securities and the Preferred Securities based on the Liquidation Amount of the
respective Trust Securities; provided, that if on any Distribution Date,
Redemption Date or Liquidation Date an Event of Default shall have occurred and
be continuing, no payment of any Distribution (including any Additional Interest
Amounts) on, Redemption Price of or Liquidation Distribution in respect of, any
Common Security and no other payment on account of the redemption, liquidation
or other acquisition of Common Securities shall be made unless payment in full
in cash of all accumulated and unpaid Distributions (including any Additional
Interest Amounts) on all Outstanding Preferred Securities for all Distribution
periods terminating on or prior thereto, or in the case of payment of the
Redemption Price the full amount of such Redemption Price on all Outstanding
Preferred Securities then called for redemption, or in the case of payment of
the Liquidation Distribution the full amount of such Liquidation Distribution on
all Outstanding Preferred Securities, shall have been made or provided for, and
all funds immediately available to the Property Trustee shall first be applied
to the payment in full in cash of all Distributions (including any Additional
Interest Amounts) on, or the Redemption Price of or the Liquidation Distribution
in respect of, the Preferred Securities then due and payable.
 
(b)  In the case of the occurrence of any Event of Default, the Holders of the
Common Securities shall have no right to act with respect to any such Event of
Default under this Trust Agreement until all such Events of Default with respect
to the Preferred Securities have been cured, waived or otherwise
eliminated.  Until all such Events of Default under this Trust Agreement with
respect to the Preferred Securities have been so cured, waived or otherwise
eliminated, the Property Trustee shall act solely on behalf of the Holders of
the Preferred Securities and not on behalf of the Holders of the Common
Securities, and only the Holders of all the Preferred Securities will have the
right to direct the Property Trustee to act on their behalf.
 
SECTION 4.4  Payment Procedures
 
 
.

 
Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Securities Register.  If any Preferred Securities are held by a
Depositary, such Distributions thereon shall be made to the Depositary in
immediately available funds.  Payments in respect of the Common Securities shall
be made in such manner as shall be mutually agreed between the Property Trustee
and the Holder of all the Common Securities.
 
SECTION 4.5  Withholding Tax
 
 
.

 
The Trust and the Administrative Trustees shall comply with all withholding and
backup withholding tax requirements under United States federal, state and local
law.  The Administrative Trustees on behalf of the Trust shall request, and the
Holders shall provide to the Trust, such forms or certificates as are necessary
to establish an exemption from withholding and backup withholding tax with
respect to each Holder and any representations and forms as shall reasonably be
requested by the Administrative Trustees on behalf of the Trust to assist it in
determining the extent of, and in fulfilling, its withholding and backup
withholding tax obligations.  The Administrative Trustees shall file required
forms with applicable jurisdictions and, unless an exemption from withholding
and backup withholding tax is properly established by a Holder, shall remit
amounts withheld with respect to the Holder to applicable jurisdictions.  To the
extent that the Trust is required to withhold and pay over any amounts to any
jurisdiction with respect to Distributions or allocations to any Holder, the
amount withheld shall be deemed to be a Distribution in the amount of the
withholding to the Holder.  In the event of any claimed overwithholding, Holders
shall be limited to an action against the applicable jurisdiction.  If the
amount required to be withheld was not withheld from actual Distributions made,
the Administrative Trustees on behalf of the Trust may reduce subsequent
Distributions by the amount of such required withholding.
 
SECTION 4.6  Tax Returns and Other Reports
 
 
.

 
The Administrative Trustees shall prepare and file or arrange for the
preparation and timely filing of, at the Depositor’s expense, all forms and
reports required to be filed by or in respect of the Trust.  The Administrative
Trustees shall use all reasonable efforts to prepare and furnish (or cause to be
prepared and furnished) by the filing deadline in each taxable year of the Trust
to each Holder all forms and reports required to be provided by the Trust.  The
Administrative Trustees shall provide the Depositor, Taberna Capital Management,
LLC and the Property Trustee with a copy of all such forms and reports promptly
after such filing or furnishing.
 
SECTION 4.7  Payment of Taxes, Duties, Etc. of the Trust
 
 
.

 
Upon receipt under the Notes of Additional Tax Sums and upon the written
direction of the Administrative Trustees, the Property Trustee shall promptly
pay, solely out of monies on deposit pursuant to this Trust Agreement, any
Additional Taxes imposed on the Trust by the United States or any other taxing
authority.
 
SECTION 4.8  Payments under Indenture or Pursuant to Direct Actions
 
 
.

 
Any amount payable hereunder to any Holder of Preferred Securities shall be
reduced by the amount of any corresponding payment such Holder (or any Owner
with respect thereto) has directly received pursuant to Section 5.8 of the
Indenture or Section 6.10(b) of this Trust Agreement.
 
SECTION 4.9  Exchanges
 
 
.

 
(a)  If at any time the Depositor or any of its Affiliates (in either case, a
“Depositor Affiliate”) is the Owner or Holder of any Preferred Securities, such
Depositor Affiliate shall have the right to deliver to the Property Trustee all
or such portion of its Preferred Securities as it elects and, subject to
compliance with Sections 2.2 and 3.5 of the Indenture, receive, in exchange
therefor, a Like Amount of Notes.  Such election shall be exercisable effective
on any Distribution Date by such Depositor Affiliate delivering to the Property
Trustee (i) at least ten (10) Business Days prior to the Distribution Date on
which such exchange is to occur, the registration instructions and the
documentation, if any, required pursuant to Sections 2.2 and 3.5 of the
Indenture to enable the Indenture Trustee to issue the requested Like Amount of
Notes, (ii) a written notice of such election specifying the Liquidation Amount
of Preferred Securities with respect to which such election is being made and
the Distribution Date on which such exchange shall occur, which Distribution
Date shall be not less than ten (10) Business Days after the date of receipt by
the Property Trustee of such election notice and (iii) shall be conditioned upon
such Depositor Affiliate having delivered or caused to be delivered to the
Property Trustee or its designee the Preferred Securities that are the subject
of such election by 10:00 a.m. New York time, on the Distribution Date on which
such exchange is to occur.  After the exchange, such Preferred Securities will
be canceled and will no longer be deemed to be Outstanding and all rights of the
Depositor Affiliate with respect to such Preferred Securities will cease.
 
(b)  In the case of an exchange described in Section 4.9(a), the Property
Trustee on behalf of the Trust will, on the date of such exchange, exchange
Notes having a principal amount equal to a proportional amount of the aggregate
Liquidation Amount of the Outstanding Common Securities, based on the ratio of
the aggregate Liquidation Amount of the Preferred Securities exchanged pursuant
to Section 4.9(a) divided by the aggregate Liquidation Amount of the Preferred
Securities Outstanding immediately prior to such exchange, for such proportional
amount of Common Securities held by the Depositor (which contemporaneously shall
be canceled and no longer be deemed to be Outstanding); provided, that the
Depositor delivers or causes to be delivered to the Property Trustee or its
designee the required amount of Common Securities to be exchanged by 10:00 a.m.
New York time, on the Distribution Date on which such exchange is to occur.
 
SECTION 4.10  Calculation Agent
 
 
.

 
(a)  The Calculation Agent may be removed by the Administrative Trustees at any
time.  Notwithstanding the foregoing, the Property Trustee shall initially and,
subject to the immediately following sentence, for so long as it holds any of
the Notes, be the Calculation Agent for purposes of determining LIBOR for each
Distribution Date.  If the Calculation Agent is unable or unwilling to act as
such or is removed by the Administrative Trustees, the Administrative Trustees
will promptly appoint as a replacement Calculation Agent the London office of a
leading bank which is engaged in transactions in three-month Eurodollar deposits
in the international Eurodollar market and which does not control or is not
controlled by or under common control with the Administrative Trustee or its
Affiliates.  The Calculation Agent may not resign its duties without a successor
having been duly appointed.
 
(b)  The Calculation Agent shall be required to agree that, as soon as possible
after 11:00 a.m. (London time) on each LIBOR Determination Date, but in no event
later than 11:00 a.m. (London time) on the Business Day immediately following
each LIBOR Determination Date, the Calculation Agent will calculate the interest
rate (the Interest Payment shall be rounded to the nearest cent, with half a
cent being rounded upwards) for the related Distribution Date, and will
communicate such rate and amount to the Depositor, the Administrative Trustees,
the Note Trustee, each Paying Agent and the Depositary.  The Calculation Agent
will also specify to the Administrative Trustees the quotations upon which the
foregoing rates and amounts are based and, in any event, the Calculation Agent
shall notify the Administrative Trustees before 5:00 p.m.  (London time) on each
LIBOR Determination Date that either: (i) it has determined or is in the process
of determining the foregoing rates and amounts or (ii) it has not determined and
is not in the process of determining the foregoing rates and amounts, together
with its reasons therefor.  The Calculation Agent’s determination of the
foregoing rates and amounts for any Distribution Date will (in the absence of
manifest error) be final and binding upon all parties.  For the sole purpose of
calculating the interest rate for the Trust Securities, “Business Day” shall be
defined as any day on which dealings in deposits in Dollars are transacted in
the London interbank market.
 
SECTION 4.11  Certain Accounting Matters.
 
(a)  At all times during the existence of the Trust, the Administrative Trustees
shall keep, or cause to be kept at the principal office of the Trust in the
United States, as defined for purposes of Treasury Regulations section
301.7701-7, full books of account, records and supporting documents, which shall
reflect in reasonable detail each transaction of the Trust.  The books of
account shall be maintained on the accrual method of accounting, in accordance
with generally accepted accounting principles, consistently applied.
 
(b)  The Administrative Trustees shall either (i) if the Depositor is then
subject to such reporting requirements, cause each Form 10-K and Form 10-Q
prepared by the Depositor and filed with the Commission in accordance with the
Exchange Act to be delivered to each Holder, with a copy to the Property
Trustee, within thirty (30) days after the filing thereof or (ii) cause to be
prepared at the principal office of the Trust in the United States, as defined
for purposes of Treasury Regulations section 301.7701-7, and delivered to each
of the Holders, with a copy to the Property Trustee, within ninety (90) days
after the end of each Fiscal Year, annual financial statements of the Trust,
including a balance sheet of the Trust as of the end of such Fiscal Year, and
the related statements of income or loss.
 
(c)  If the Depositor intends to file its annual and quarterly information with
the Commission in electronic form pursuant to Regulation S-T of the Commission
using the Commission’s Electronic Data Gathering, Analysis and Retrieval
(“EDGAR”) system, the Administrative Trustees shall notify the Property Trustee
in the manner prescribed herein of each such annual and quarterly filing.  The
Property Trustee is hereby authorized and directed to access the EDGAR system
for purposes of retrieving the financial information so filed.  Compliance with
the foregoing shall constitute delivery by the Administrative Trustees of its
financial statements to the Property Trustee in compliance with the provisions
of Section 314(a) of the Trust Indenture Act, if applicable.  The Property
Trustee shall have no duty to search for or obtain any electronic or other
filings that the Depositor makes with the Commission, regardless of whether such
filings are periodic, supplemental or otherwise.  Delivery of reports,
information and documents to the Property Trustee pursuant to this Section
4.11(c) shall be solely for purposes of compliance with this Section 4.11 and,
if applicable, with Section 314(a) of the Trust Indenture Act.  The Property
Trustee’s receipt of such reports, information and documents shall not
constitute notice to it of the content thereof or any matter determinable from
the content thereof, including the Depositor’s compliance with any of its
covenants hereunder, as to which the Property Trustee is entitled to rely upon
Officer’s Certificates.
 
(d)  The Trust shall maintain one or more bank accounts in the United States, as
defined for purposes of Treasury Regulations section 301.7701-7, in the name and
for the sole benefit of the Trust; provided, however, that all payments of funds
in respect of the Notes held by the Property Trustee shall be made directly to
the Payment Account and no other funds of the Trust shall be deposited in the
Payment Account.  The sole signatories for such accounts (including the Payment
Account) shall be designated by the Property Trustee.
 
ARTICLE V
 


 
SECURITIES
 
SECTION 5.1  Initial Ownership
 
 
.

 
Upon the creation of the Trust and the contribution by the Depositor referred to
in Section 2.3 and until the issuance of the Trust Securities, and at any time
during which no Trust Securities are Outstanding, the Depositor shall be the
sole beneficial owner of the Trust.
 
SECTION 5.2  Authorized Trust Securities
 
 
.

 
The Trust shall be authorized to issue one series of Preferred Securities having
an aggregate Liquidation Amount of U.S. $60,000,000 and one series of Common
Securities having an aggregate Liquidation Amount of U.S. $100,000.
 
SECTION 5.3  Issuance of the Common Securities; Subscription and Purchase of
Notes
 
 
.

 
On the Closing Date, an Administrative Trustee, on behalf of the Trust, shall
execute and deliver to the Depositor Common Securities Certificates, registered
in the name of the Depositor, evidencing an aggregate of One Hundred (100)
Common Securities having an aggregate Liquidation Amount of One Hundred Thousand
Dollars (U.S. $100,000), against receipt by the Trust of the aggregate purchase
price of such Common Securities of One Hundred Thousand Dollars (U.S.
$100,000).  Contemporaneously therewith and with the sale by the Trust to the
Holders of an aggregate of Sixty Thousand Preferred Securities having an
aggregate Liquidation Amount of Sixty Million Dollars (U.S. $60,000,000), an
Administrative Trustee, on behalf of the Trust, shall purchase from the
Depositor Notes, to be registered in the name of the Property Trustee on behalf
of the Trust and having an aggregate principal amount equal to Sixty Million One
Hundred Thousand Dollars (U.S. $60,100,000), and, in satisfaction of the
purchase price for such Notes, the Property Trustee, on behalf of the Trust,
shall deliver to the Depositor the sum of Sixty Million One Hundred Thousand
Dollars (U.S. $60,100,000) (being the aggregate amount paid by the Holders for
the Preferred Securities, and the amount paid by the Depositor for the Common
Securities).
 
SECTION 5.4  The Securities Certificates
 
 
.

 
(a)  The Preferred Securities Certificates shall be issued by the Trust in
minimum denominations of U.S. $100,000 Liquidation Amount and integral multiples
of U.S. $1,000 in excess thereof, and the Common Securities Certificates shall
be issued in minimum denominations of U.S. $10,000 Liquidation Amount and
integral multiples of U.S. $1,000 in excess thereof.  The Securities
Certificates shall be executed on behalf of the Trust by manual or facsimile
signature of at least one Administrative Trustee.  Securities Certificates
bearing the signatures of individuals who were, at the time when such signatures
shall have been affixed, authorized to sign such Securities Certificates on
behalf of the Trust shall be validly issued and entitled to the benefits of this
Trust Agreement, notwithstanding that such individuals or any of them shall have
ceased to be so authorized prior to the delivery of such Securities Certificates
or did not have such authority at the date of delivery of such Securities
Certificates.
 
(b)  On the Closing Date, upon the written order of an authorized officer of the
Depositor, the Administrative Trustees shall cause Securities Certificates to be
executed on behalf of the Trust and delivered, without further corporate action
by the Depositor, in authorized denominations.
 
(c)  The Preferred Securities issued to QIBs/QPs shall be, except as provided in
Section 5.6, Book-Entry Preferred Securities issued in the form of one or more
Global Preferred Securities registered in the name of the Depositary, or its
nominee and deposited with the Depositary or a custodian for the Depositary for
credit by the Depositary to the respective accounts of the Depositary
Participants thereof (or such other accounts as they may direct).  The Preferred
Securities issued to a Person other than a QIB/QP shall be issued in the form of
Definitive Preferred Securities Certificates.
 
(d)  A Preferred Security shall not be valid until authenticated by the manual
signature of an authorized signatory of the Property Trustee.  Such signature
shall be conclusive evidence that the Preferred Security has been authenticated
under this Trust Agreement.  Upon written order of the Trust signed by one
Administrative Trustee, the Property Trustee shall authenticate the Preferred
Securities for original issue.  The Property Trustee may appoint an
authenticating agent that is a “U.S. person”, as defined in Regulation S under
the Securities Act, acceptable to the Trust to authenticate the Preferred
Securities.  A Common Security need not be so authenticated and shall be valid
upon execution by one or more Administrative Trustees.  The form of this
certificate of authentication can be found in Section 5.13.
 
SECTION 5.5  Rights of Holders
 
 
.

 
(a)  The Trust Securities shall have no preemptive or similar rights and when
issued and delivered to Holders against payment of the purchase price therefor
will be fully paid and non-assessable by the Trust.  Except as provided in
Section 5.11(b), the Holders of the Trust Securities, in their capacities as
such, shall be entitled to the same limitation of personal liability extended to
stockholders of private corporations for profit organized under the General
Corporation Law of the State of Delaware.
 
SECTION 5.6  Book-Entry Preferred Securities
 
 
.

 
(a)  A Global Preferred Security may be exchanged, in whole or in part, for
Definitive Preferred Securities Certificates registered in the names of the
Owners only if such exchange complies with Section 5.7 and (i) the Depositary
advises the Administrative Trustees and the Property Trustee in writing that the
Depositary is no longer willing or able properly to discharge its
responsibilities with respect to the Global Preferred Security, and no qualified
successor is appointed by the Administrative Trustees within ninety (90) days of
receipt of such notice, (ii) the Depositary ceases to be a clearing agency
registered under the Exchange Act and the Administrative Trustees fail to
appoint a qualified successor within ninety (90) days of obtaining knowledge of
such event, (iii) the Administrative Trustees at their option advise the
Property Trustee in writing that the Trust elects to terminate the book-entry
system through the Depositary or (iv) a Note Event of Default has occurred and
is continuing.  Upon the occurrence of any event specified in clause (i), (ii),
(iii) or (iv) above, the Administrative Trustees shall notify the Depositary and
instruct the Depositary to notify all Owners of Book-Entry Preferred Securities,
the Delaware Trustee and the Property Trustee of the occurrence of such event
and of the availability of the Definitive Preferred Securities Certificates to
Owners of the Preferred Securities requesting the same.  Upon the issuance of
Definitive Preferred Securities Certificates, the Trustees shall recognize the
Holders of the Definitive Preferred Securities Certificates as
Holders.  Notwithstanding the foregoing, if an Owner of a beneficial interest in
a Global Preferred Security wishes at any time to transfer an interest in such
Global Preferred Security to a Person other than a QIB/QP, such transfer shall
be effected, subject to the Applicable Depositary Procedures, in accordance with
the provisions of this Section 5.6 and Section 5.7, and the transferee shall
receive a Definitive Preferred Securities Certificate in connection with such
transfer.  A holder of a Definitive Preferred Securities Certificate that is a
QIB/QP may, upon request and in accordance with the provisions of this Section
5.6 and Section 5.7, exchange such Definitive Preferred Securities Certificate
for a beneficial interest in a Global Preferred Security.
 
(b)  If any Global Preferred Security is to be exchanged for Definitive
Preferred Securities Certificates or canceled in part, or if any Definitive
Preferred Securities Certificate is to be exchanged in whole or in part for any
Global Preferred Security, then either (i) such Global Preferred Security shall
be so surrendered for exchange or cancellation as provided in this Article V or
(ii) the aggregate Liquidation Amount represented by such Global Preferred
Security shall be reduced, subject to Section 5.4, or increased by an amount
equal to the Liquidation Amount represented by that portion of the Global
Preferred Security to be so exchanged or canceled, or equal to the Liquidation
Amount represented by such Definitive Preferred Securities Certificates to be so
exchanged for any Global Preferred Security, as the case may be, by means of an
appropriate adjustment made on the records of the Securities Registrar,
whereupon the Property Trustee, in accordance with the Applicable Depositary
Procedures, shall instruct the Depositary or its authorized representative to
make a corresponding adjustment to its records.  Upon any such surrender to the
Administrative Trustees or the Securities Registrar of any Global Preferred
Security or Securities by the Depositary, accompanied by registration
instructions, the Administrative Trustees, or any one of them, shall execute the
Definitive Preferred Securities Certificates in accordance with the instructions
of the Depositary.  None of the Securities Registrar or the Trustees shall be
liable for any delay in delivery of such instructions and may conclusively rely
on, and shall be fully protected in relying on, such instructions.
 
(c)  Every Definitive Preferred Securities Certificate executed and delivered
upon registration or transfer of, or in exchange for or in lieu of, a Global
Preferred Security or any portion thereof shall be executed and delivered in the
form of, and shall be, a Global Preferred Security, unless such Definitive
Preferred Securities Certificate is registered in the name of a Person other
than the Depositary for such Global Preferred Security or a nominee thereof.
 
(d)  The Depositary or its nominee, as registered owner of a Global Preferred
Security, shall be the Holder of such Global Preferred Security for all purposes
under this Trust Agreement and the Global Preferred Security, and Owners with
respect to a Global Preferred Security shall hold such interests pursuant to the
Applicable Depositary Procedures.  The Securities Registrar and the Trustees
shall be entitled to deal with the Depositary for all purposes of this Trust
Agreement relating to the Global Preferred Securities (including the payment of
the Liquidation Amount of and Distributions on the Book-Entry Preferred
Securities represented thereby and the giving of instructions or directions by
Owners of Book-Entry Preferred Securities represented thereby and the giving of
notices) as the sole Holder of the Book-Entry Preferred Securities represented
thereby and shall have no obligations to the Owners thereof.  None of the
Trustees nor the Securities Registrar shall have any liability in respect of any
transfers effected by the Depositary.
 
(e)  The rights of the Owners of the Book-Entry Preferred Securities shall be
exercised only through the Depositary and shall be limited to those established
by law, the Applicable Depositary Procedures and agreements between such Owners
and the Depositary and/or the Depositary Participants; provided, that solely for
the purpose of determining whether the Holders of the requisite amount of
Preferred Securities have voted on any matter provided for in this Trust
Agreement, to the extent that Preferred Securities are represented by a Global
Preferred Security, the Trustees may conclusively rely on, and shall be fully
protected in relying on, any written instrument (including a proxy) delivered to
the Property Trustee by the Depositary setting forth the Owners’ votes or
assigning the right to vote on any matter to any other Persons either in whole
or in part.  To the extent that Preferred Securities are represented by a Global
Preferred Security, the initial Depositary will make book-entry transfers among
the Depositary Participants and receive and transmit payments on the Preferred
Securities that are represented by a Global Preferred Security to such
Depositary Participants, and none of the Depositor or the Trustees shall have
any responsibility or obligation with respect thereto.
 
(f)  To the extent that a notice or other communication to the Holders is
required under this Trust Agreement, for so long as Preferred Securities are
represented by a Global Preferred Security, the Trustees shall give all such
notices and communications to the Depositary, and shall have no obligations to
the Owners.
 
SECTION 5.7  Registration of Transfer and Exchange of Preferred Securities
Certificates
 
 
.

 
(a)  The Property Trustee shall keep or cause to be kept, at the Corporate Trust
Office, a register or registers (the “Securities Register”) in which the
registrar and transfer agent with respect to the Trust Securities (the
“Securities Registrar”), subject to such reasonable regulations as it may
prescribe, shall provide for the registration of Preferred Securities
Certificates and Common Securities Certificates and registration of transfers
and exchanges of Preferred Securities Certificates as herein provided.  The
Person acting as the Property Trustee shall at all times also be the Securities
Registrar.  The provisions of Article VIII shall apply to the Property Trustee
in its role as Securities Registrar.
 
(b)  Subject to Section 5.7(d), upon surrender for registration of transfer of
any Preferred Securities Certificate at the office or agency maintained pursuant
to Section 5.7(f), the Administrative Trustees or any one of them shall execute
by manual or facsimile signature and deliver to the Property Trustee, and the
Property Trustee upon written order of the Trust signed by one Administrative
Trustee shall authenticate and deliver, in the name of the designated transferee
or transferees, one or more new Preferred Securities Certificates in authorized
denominations of a like aggregate Liquidation Amount as may be required by this
Trust Agreement dated the date of execution by such Administrative Trustee or
Trustees.  At the option of a Holder, Preferred Securities Certificates may be
exchanged for other Preferred Securities Certificates in authorized
denominations and of a like aggregate Liquidation Amount upon surrender of the
Preferred Securities Certificate to be exchanged at the office or agency
maintained pursuant to Section 5.7(f).  Whenever any Preferred Securities
Certificates are so surrendered for exchange, the Administrative Trustees or any
one of them shall execute by manual or facsimile signature and deliver to the
Property Trustee, and the Property Trustee upon written order of the Trust
signed by one Administrative Trustee shall authenticate and deliver, the
Preferred Securities Certificates that the Holder making the exchange is
entitled to receive.
 
(c)  The Securities Registrar shall not be required, (i) to issue, register the
transfer of or exchange any Preferred Security during a period beginning at the
opening of business fifteen (15) days before the day of selection for redemption
of such Preferred Securities pursuant to Article IV and ending at the close of
business on the day of mailing of the notice of redemption or (ii) to register
the transfer of or exchange any Preferred Security so selected for redemption in
whole or in part, except, in the case of any such Preferred Security to be
redeemed in part, any portion thereof not to be redeemed.
 
(d)  Every Preferred Securities Certificate presented or surrendered for
registration of transfer or exchange shall be duly endorsed, or be accompanied
by a written instrument of transfer in form satisfactory to the Securities
Registrar duly executed by the Holder or such Holder’s attorney duly authorized
in writing and accompanied by a certificate of the transferee substantially in
the form set forth as Exhibit E hereto.
 
(e)  No service charge shall be made for any registration of transfer or
exchange of Preferred Securities Certificates, but the Property Trustee on
behalf of the Trust may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or
exchange of Preferred Securities Certificates.
 
(f)  The Administrative Trustees shall designate an office or offices or agency
or agencies where Preferred Securities Certificates may be surrendered for
registration of transfer or exchange and initially designate the Corporate Trust
Office as its office and agency for such purposes.  The Administrative Trustees
shall give prompt written notice to the Depositor, the Property Trustee and to
the Holders of any change in the location of any such office or agency.
 
(g)  The Preferred Securities may only be transferred to (i) the Trust, (ii) a
QIB/QP, (iii) outside the United States in an offshore transaction in accordance
with Regulation S under the Securities Act, (iv) pursuant to an effective
registration statement under the Securities Act or (v) pursuant to another
exemption from registration under the Securities Act.
 
(h)  Neither the Trustee nor the Securities Registrar shall be responsible for
ascertaining whether any transfer hereunder complies with the registration
provisions of or any exemptions from the Securities Act, applicable state
securities laws or the applicable laws of any other jurisdiction, ERISA, the
Code or the Investment Company Act; provided, that if a certificate is
specifically required by the express terms of this Section 5.7 to be delivered
to the Property Trustee or the Securities Registrar by a Holder or transferee of
a Preferred Security, the Property Trustee and the Securities Registrar shall be
under a duty to receive and examine the same to determine whether or not the
certificate substantially conforms on its face to the requirements of this Trust
Agreement and shall promptly notify the party delivering the same if such
certificate does not comply with such terms.
 
SECTION 5.8  Mutilated, Destroyed, Lost or Stolen Securities Certificates
 
 
.

 
(a)  If any mutilated Securities Certificate shall be surrendered to the
Securities Registrar together with such security or indemnity as may be required
by the Securities Registrar to save each of the Trustees harmless, the
Administrative Trustees, or any one of them, on behalf of the Trust, shall
execute and make available for delivery and, with respect to Preferred
Securities, the Property Trustee or an authenticating agent shall authenticate,
in exchange therefor a new Securities Certificate of like class, tenor and
denomination.
 
(b)  If the Securities Registrar shall receive evidence to its satisfaction of
the destruction, loss or theft of any Securities Certificate and there shall be
delivered to the Securities Registrar such security or indemnity as may be
required by it to save each of the Trustees harmless, then in the absence of
notice that such Securities Certificate shall have been acquired by a protected
purchaser, the Administrative Trustees, or any one of them, on behalf of the
Trust, shall execute and make available for delivery, and, with respect to
Preferred Securities, the Property Trustee upon written order of the Trust
signed by one Administrative Trustee shall authenticate, in exchange for or in
lieu of any such destroyed, lost or stolen Securities Certificate, a new
Securities Certificate of like class, tenor and denomination.
 
(c)  In connection with the issuance of any new Securities Certificate under
this Section 5.8, the Administrative Trustees or the Securities Registrar may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection therewith and for the reimbursement of
any reasonable out of pocket expenses incurred by the Trust in connection
therewith.
 
(d)  Any duplicate Securities Certificate issued pursuant to this Section 5.8
shall constitute conclusive evidence of an undivided beneficial interest in the
assets of the Trust corresponding to that evidenced by the mutilated, lost,
stolen or destroyed Securities Certificate, as if originally issued, whether or
not the lost, stolen or destroyed Securities Certificate shall be found at any
time.
 
(e)  If any such mutilated, destroyed, lost or stolen Securities Certificate has
become or is about to become due and payable, the Depositor in its discretion
may provide the Property Trustee or Paying Agent, as applicable, with the funds
to pay such Trust Security and upon receipt of such funds, the Property Trustee
or Paying Agent, as applicable, shall pay such Trust Security instead of issuing
a new Securities Certificate.
 
(f)  The provisions of this Section 5.8 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement of
mutilated, destroyed, lost or stolen Securities Certificates.
 
SECTION 5.9  Persons Deemed Holders
 
 
.

 
The Trustees and the Securities Registrar shall each treat the Person in whose
name any Securities Certificate shall be registered in the Securities Register
as the owner of such Securities Certificate for the purpose of receiving
Distributions and for all other purposes whatsoever, and none of the Trustees
and the Securities Registrar shall be bound by any notice to the contrary.
 
SECTION 5.10  Cancellation
 
 
.

 
All Preferred Securities Certificates surrendered for registration of transfer
or exchange or for payment shall, if surrendered to any Person other than the
Property Trustee, be delivered to the Property Trustee, and any such Preferred
Securities Certificates and Preferred Securities Certificates surrendered
directly to the Property Trustee for any such purpose shall be promptly canceled
by it.  The Administrative Trustees may at any time deliver to the Property
Trustee for cancellation any Preferred Securities Certificates previously
delivered hereunder that the Administrative Trustees may have acquired in any
manner whatsoever, and all Preferred Securities Certificates so delivered shall
be promptly canceled by the Property Trustee.  No Preferred Securities
Certificates shall be executed and delivered in lieu of or in exchange for any
Preferred Securities Certificates canceled as provided in this Section 5.10,
except as expressly permitted by this Trust Agreement.  All canceled Preferred
Securities Certificates shall be retained by the Property Trustee in accordance
with its customary practices.
 
SECTION 5.11  Ownership of Common Securities by Depositor
 
 
.

 
(a)  On the Closing Date, the Depositor shall acquire, and thereafter shall
retain, beneficial and record ownership of the Common Securities.  Neither the
Depositor nor any successor Holder of the Common Securities may transfer less
than all the Common Securities, and the Depositor or any such successor Holder
may transfer the Common Securities only (i) in connection with a consolidation
or merger of the Depositor into another Person, or any conveyance, transfer or
lease by the Depositor of its properties and assets substantially as an entirety
to any Person (in which event such Common Securities will be transferred to such
surviving entity, transferee or lessee, as the case may be), pursuant to Section
8.1 of the Indenture or (ii) to the Depositor or an Affiliate of the Depositor,
in each such case in compliance with applicable law (including the Securities
Act, and applicable state securities and blue sky laws).  To the fullest extent
permitted by law, any attempted transfer of the Common Securities other than as
set forth in the immediately preceding sentence shall be void.  The
Administrative Trustees shall cause each Common Securities Certificate issued to
the Depositor to contain a legend stating substantially “THIS CERTIFICATE IS NOT
TRANSFERABLE EXCEPT IN COMPLIANCE WITH APPLICABLE LAW AND SECTION 5.11 OF THE
TRUST AGREEMENT.”
 
(b)  Any Holder of the Common Securities shall be liable for the debts and
obligations of the Trust in the manner and to the extent set forth with respect
to the Depositor and agrees that it shall be subject to all liabilities to which
the Depositor may be subject and, prior to becoming such a Holder, shall deliver
to the Administrative Trustees an instrument of assumption satisfactory to such
Trustees.
 
SECTION 5.12  Restricted Legends
 
 
.

 
(a)  Each Preferred Security Certificate shall bear a legend in substantially
the following form:
 
“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC.  THIS PREFERRED SECURITY IS EXCHANGEABLE FOR SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER OF THIS
PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS A WHOLE
BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF
DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.
 
UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO VESTIN II CAPITAL TRUST I OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED IN THE NAME
OF CEDE & CO.  OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO.  OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]
 
THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH PREFERRED SECURITIES OR ANY INTEREST
THEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF ANY
PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE PREFERRED
SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.
 
THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE
TRUST, (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) AND A
“QUALIFIED PURCHASER” (AS DEFINED IN SECTION 2(a)(51) OF THE INVESTMENT COMPANY
ACT OF 1940, AS AMENDED), (III) TO CERTAIN NON-U.S. PERSONS OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE
SECURITIES ACT AND IN ACCORDANCE WITH ANY OTHER APPLICABLE LAW, (IV) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR (V) PURSUANT TO
ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND (B) THE HOLDER
WILL NOTIFY ANY PURCHASER OF ANY PREFERRED SECURITIES FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.
 
THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN U.S. $100,000.  TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES,
OR ANY INTEREST THEREIN, IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF
LESS THAN U.S. $100,000 AND INTEGRAL MULTIPLES OF U.S. $1,000 IN EXCESS THEREOF
SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.  TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE
THE HOLDER OF SUCH PREFERRED SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT
LIMITED TO, THE RECEIPT OF PRINCIPAL OF OR INTEREST ON SUCH PREFERRED
SECURITIES, OR ANY INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE
DEEMED TO HAVE NO INTEREST WHATSOEVER IN SUCH PREFERRED SECURITIES.
 
THE HOLDER OF THIS PREFERRED SECURITY, OR ANY INTEREST THEREIN, BY ITS
ACCEPTANCE HEREOF OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT
AN EMPLOYEE BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR
ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING
ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY,
AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS
PREFERRED SECURITY OR ANY INTEREST THEREIN.  ANY PURCHASER OR HOLDER OF THE
PREFERRED SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED
BY ITS PURCHASE AND HOLDING THEREOF THAT IT IS NOT AN “EMPLOYEE BENEFIT PLAN”
WITHIN THE MEANING OF SECTION 3(3) OF ERISA, WHICH IS SUBJECT TO TITLE I OF
ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR
OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER
PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO
FINANCE SUCH PURCHASE.  EACH HOLDER AND TRANSFEREE OF A PREFERRED SECURITY THAT
IS, THAT IS ACTING ON BEHALF OF, OR THAT IS USING THE ASSETS OF AN EMPLOYEE
BENEFIT PLAN WHICH IS NOT SUBJECT TO ERISA (INCLUDING, WITHOUT LIMITATION,
FOREIGN AND GOVERNMENTAL PLANS) WILL BE REQUIRED TO REPRESENT AND WARRANT (OR BE
DEEMED TO REPRESENT AND WARRANT) THAT ITS ACQUISITION, OWNERSHIP AND DISPOSITION
OF SUCH PREFERRED SECURITY WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER ANY APPLICABLE LAW WHICH IS SUBSTANTIALLY SIMILAR TO SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE.
 
THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION (THE “FDIC”)”
 
(b)  The above legend shall not be removed from any of the Preferred Securities
Certificates unless there is delivered to the Property Trustee and the Depositor
satisfactory evidence, which may include an Opinion of Counsel, as may be
reasonably required to ensure that any future transfers thereof may be made
without restriction under the provisions of the Securities Act and other
applicable law.  Upon provision of such satisfactory evidence, one or more of
the Administrative Trustees on behalf of the Trust shall execute and deliver to
the Property Trustee, and the Property Trustee shall deliver, at the written
direction of the Administrative Trustees and the Depositor, Preferred Securities
Certificates that do not bear the legend.
 
SECTION 5.13  Form of Certificate of Authentication
 
 
.

 
The Property Trustee’s certificate of authentication shall be in substantially
the following form:
 
This is one of the Preferred Securities referred to in the within-mentioned
Trust Agreement.
 
Dated:
THE BANK OF NEW YORK TRUST COMPANY, NATIONAL ASSOCIATION, not in its individual
capacity, but solely as Property Trustee

 


 


 
By:
 

 
 
Authorized signatory

 
SECTION 5.14  Investor Representations.
 
Each initial purchaser of the Preferred Securities will be required to provide a
written certification prior to its purchase thereof in which it acknowledges,
represents and agrees with the Depositor and the Trust, as applicable, that it
is a QIB/QP, as such term is defined herein, and that it will only transfer the
Preferred Securities in compliance with the minimum denomination requirements,
transfer restrictions and other provisions set forth in this Section 5.
 
ARTICLE VI
 


 
MEETINGS; VOTING; ACTS OF HOLDERS
 
SECTION 6.1  Notice of Meetings
 
 
.

 
Notice of all meetings of the Holders of the Preferred Securities, stating the
time, place and purpose of the meeting, shall be given by the Property Trustee
pursuant to Section 10.8 to each Holder of Preferred Securities, at such
Holder’s registered address, at least fifteen (15) days and not more than ninety
(90) days before the meeting.  At any such meeting, any business properly before
the meeting may be so considered whether or not stated in the notice of the
meeting.  Any adjourned meeting may be held as adjourned without further notice.
 
SECTION 6.2  Meetings of Holders of the Preferred Securities.
 
(a)  No annual meeting of Holders is required to be held.  The Property Trustee,
however, shall call a meeting of the Holders of the Preferred Securities to vote
on any matter upon the written request of the Holders of at least twenty-five
percent (25%) in aggregate Liquidation Amount of the Outstanding Preferred
Securities and the Administrative Trustees or the Property Trustee may, at any
time in their discretion, call a meeting of the Holders of the Preferred
Securities to vote on any matters as to which such Holders are entitled to vote.
 
(b)  The Holders of at least a Majority in Liquidation Amount of the Preferred
Securities, present in person or by proxy, shall constitute a quorum at any
meeting of the Holders of the Preferred Securities.
 
(c)  If a quorum is present at a meeting, an affirmative vote by the Holders
present, in person or by proxy, holding Preferred Securities representing at
least a Majority in Liquidation Amount of the Preferred Securities held by the
Holders present, either in person or by proxy, at such meeting shall constitute
the action of the Holders of the Preferred Securities, unless this Trust
Agreement requires a lesser or greater number of affirmative votes.
 
SECTION 6.3  Voting Rights
 
 
.

 
Holders shall be entitled to one vote for each U.S. $10,000 of Liquidation
Amount represented by their Outstanding Trust Securities in respect of any
matter as to which such Holders are entitled to vote.
 
SECTION 6.4  Proxies, Etc.
 


 
At any meeting of Holders, any Holder entitled to vote thereat may vote by
proxy, provided, that no proxy shall be voted at any meeting unless it shall
have been placed on file with the Administrative Trustees, or with such other
officer or agent of the Trust as the Administrative Trustees may direct, for
verification prior to the time at which such vote shall be taken.  Pursuant to a
resolution of the Property Trustee, proxies may be solicited in the name of the
Property Trustee or one or more officers of the Property Trustee.  Only Holders
of record shall be entitled to vote.  When Trust Securities are held jointly by
several Persons, any one of them may vote at any meeting in person or by proxy
in respect of such Trust Securities, but if more than one of them shall be
present at such meeting in person or by proxy, and such joint owners or their
proxies so present disagree as to any vote to be cast, such vote shall not be
received in respect of such Trust Securities.  A proxy purporting to be executed
by or on behalf of a Holder shall be deemed valid unless challenged at or prior
to its exercise, and the burden of proving invalidity shall rest on the
challenger.  No proxy shall be valid more than three years after its date of
execution.
 
SECTION 6.5  Holder Action by Written Consent
 
 
.

 
Any action that may be taken by Holders at a meeting may be taken without a
meeting and without prior notice if Holders holding at least a Majority in
Liquidation Amount of all Preferred Securities entitled to vote in respect of
such action (or such lesser or greater proportion thereof as shall be required
by any other provision of this Trust Agreement) shall consent to the action in
writing; provided, that notice of such action is promptly provided to the
Holders of Preferred Securities that did not consent to such action.  Any action
that may be taken by the Holders of all the Common Securities may be taken
without a meeting and without prior notice if such Holders shall consent to the
action in writing.
 
SECTION 6.6  Record Date for Voting and Other Purposes
 
 
.

 
Except as provided in Section 6.10(a), for the purposes of determining the
Holders who are entitled to notice of and to vote at any meeting or to act by
written consent, or to participate in any distribution on the Trust Securities
in respect of which a record date is not otherwise provided for in this Trust
Agreement, or for the purpose of any other action, the Administrative Trustees
may from time to time fix a date, not more than ninety (90) days prior to the
date of any meeting of Holders or the payment of a Distribution or other action,
as the case may be, as a record date for the determination of the identity of
the Holders of record for such purposes.
 
SECTION 6.7  Acts of Holders
 
 
.

 
(a)  Any request, demand, authorization, direction, notice, consent, waiver or
other action provided or permitted by this Trust Agreement to be given, made or
taken by Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent
thereof duly appointed in writing; and, except as otherwise expressly provided
herein, such action shall become effective when such instrument or instruments
are delivered to an Administrative Trustee.  Such instrument or instruments (and
the action embodied therein and evidenced thereby) are herein sometimes referred
to as the “Act” of the Holders signing such instrument or instruments.  Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Trust Agreement and conclusive in favor of
the Trustees, if made in the manner provided in this Section 6.7.
 
(b)  The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof.  Where such execution is
by a signer acting in a capacity other than such signer’s individual capacity,
such certificate or affidavit shall also constitute sufficient proof of such
signer’s authority.  The fact and date of the execution of any such instrument
or writing, or the authority of the Person executing the same, may also be
proved in any other manner that any Trustee receiving the same deems sufficient.
 
(c)  The ownership of Trust Securities shall be proved by the Securities
Register.
 
(d)  Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Trust Security shall bind every future Holder of
the same Trust Security and the Holder of every Trust Security issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Trustees, the
Administrative Trustees or the Trust in reliance thereon, whether or not
notation of such action is made upon such Trust Security.
 
(e)  Without limiting the foregoing, a Holder entitled hereunder to take any
action hereunder with regard to any particular Trust Security may do so with
regard to all or any part of the Liquidation Amount of such Trust Security or by
one or more duly appointed agents each of which may do so pursuant to such
appointment with regard to all or any part of such Liquidation Amount.
 
(f)  If any dispute shall arise among the Holders or the Trustees with respect
to the authenticity, validity or binding nature of any request, demand,
authorization, direction, notice, consent, waiver or other Act of such Holder or
Trustee under this Article VI, then the determination of such matter by the
Property Trustee shall be conclusive with respect to such matter.
 
SECTION 6.8  Inspection of Records
 
 
.

 
Upon reasonable written notice to the Administrative Trustees and the Property
Trustee, the records of the Trust shall be open to inspection by any Holder
during normal business hours for any purpose reasonably related to such Holder’s
interest as a Holder.
 
SECTION 6.9  Limitations on Voting Rights
 
 
.

 
(a)  Except as expressly provided in this Trust Agreement and in the Indenture
and as otherwise required by law, no Holder of Preferred Securities shall have
any right to vote or in any manner otherwise control the administration,
operation and management of the Trust or the obligations of the parties hereto,
nor shall anything herein set forth, or contained in the terms of the Securities
Certificates, be construed so as to constitute the Holders from time to time as
partners or members of an association.
 
(b)  So long as any Notes are held by the Property Trustee on behalf of the
Trust, the Property Trustee shall not (i) direct the time, method and place of
conducting any proceeding for any remedy available to the Note Trustee, or
exercise any trust or power conferred on the Property Trustee with respect to
the Notes, (ii) waive any past default that may be waived under Section 5.13 of
the Indenture or waive compliance with any covenant or condition under Section
10.7 of the Indenture, (iii) exercise any right to rescind or annul a
declaration that the principal of all the Notes shall be due and payable or (iv)
consent to any amendment, modification or termination of the Indenture or the
Notes, where such consent shall be required, without, in each case, obtaining
the prior approval of the Holders of at least a Majority in Liquidation Amount
of the Preferred Securities; provided, that where a consent under the Indenture
would require the consent of each holder of Notes (or each Holder of Preferred
Securities) affected thereby, no such consent shall be given by the Property
Trustee without the prior written consent of each Holder of Preferred
Securities.  The Property Trustee shall not revoke any action previously
authorized or approved by a vote of the Holders of the Preferred Securities,
except by a subsequent vote of the Holders of the Preferred Securities.  In
addition to obtaining the foregoing approvals of the Holders of the Preferred
Securities, prior to taking any of the foregoing actions, the Property Trustee
shall, at the expense of the Depositor, obtain an Opinion of Counsel experienced
in such matters to the effect that such action shall not cause the Trust to be
taxable as a corporation or classified as other than a grantor trust for United
States federal income tax purposes.
 
(c)  If any proposed amendment to the Trust Agreement provides for, or the
Trustees otherwise propose to effect, (i) any action that would adversely affect
in any material respect the powers, preferences or special rights of the
Preferred Securities, whether by way of amendment to the Trust Agreement or
otherwise or (ii) the dissolution, winding-up or termination of the Trust, other
than pursuant to the terms of this Trust Agreement, then the Holders of
Outstanding Preferred Securities as a class will be entitled to vote on such
amendment or proposal and such amendment or proposal shall not be effective
except with the approval of the Holders of at least a Majority in Liquidation
Amount of the Preferred Securities.  Notwithstanding any other provision of this
Trust Agreement, no amendment to this Trust Agreement may be made if, as a
result of such amendment, it would cause the Trust to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes.
 
SECTION 6.10  Acceleration of Maturity; Rescission of Annulment; Waivers of Past
Defaults
 
 
.

 
(a)  For so long as any Preferred Securities remain Outstanding, if, upon a Note
Event of Default, the Note Trustee fails or the holders of not less than
twenty-five percent (25%) in principal amount of the outstanding Notes fail to
declare the principal of all of the Notes to be immediately due and payable, the
Holders of at least twenty-five percent (25%) in Liquidation Amount of the
Preferred Securities then Outstanding shall have the right to make such
declaration by a notice in writing to the Property Trustee, the Depositor and
the Note Trustee.  At any time after a declaration of acceleration with respect
to the Notes has been made and before a judgment or decree for payment of the
money due has been obtained by the Note Trustee as provided in the Indenture,
the Holders of at least a Majority in Liquidation Amount of the Preferred
Securities, by written notice to the Property Trustee, the Depositor and the
Note Trustee, may rescind and annul such declaration and its consequences if:
 
(i)  the Depositor has paid or deposited with the Note Trustee a sum sufficient
to pay:
 
(A)  all overdue installments of interest on all of the Notes;
 
(B)  any accrued Additional Interest on all of the Notes;
 
(C)  the principal of and premium, if any, on any Notes that have become due
otherwise than by such declaration of acceleration and interest and Additional
Interest thereon at the rate borne by the Notes; and
 
(D)  all sums paid or advanced by the Note Trustee under the Indenture and the
reasonable compensation, expenses, disbursements and advances of the Note
Trustee, the Property Trustee and their agents and counsel; and
 
(ii)  all Note Events of Default, other than the non-payment of the principal of
the Notes that has become due solely by such acceleration, have been cured or
waived as provided in Section 5.13 of the Indenture.
 
Upon receipt by the Property Trustee of written notice requesting such an
acceleration, or rescission and annulment thereof, by Holders of any part of the
Preferred Securities, a record date shall be established for determining Holders
of Outstanding Preferred Securities entitled to join in such notice, which
record date shall be at the close of business on the day the Property Trustee
receives such notice.  The Holders on such record date, or their duly designated
proxies, and only such Persons, shall be entitled to join in such notice,
whether or not such Holders remain Holders after such record date; provided,
that unless such declaration of acceleration, or rescission and annulment, as
the case may be, shall have become effective by virtue of the requisite
percentage having joined in such notice prior to the day that is ninety (90)
days after such record date, such notice of declaration of acceleration, or
rescission and annulment, as the case may be, shall automatically and without
further action by any Holder be canceled and of no further effect.  Nothing in
this paragraph shall prevent a Holder, or a proxy of a Holder, from giving,
after expiration of such ninety (90)-day period, a new written notice of
declaration of acceleration, or rescission and annulment thereof, as the case
may be, that is identical to a written notice that has been canceled pursuant to
the proviso to the preceding sentence, in which event a new record date shall be
established pursuant to the provisions of this Section 6.10(a).
 
(b)  For so long as any Preferred Securities remain Outstanding, to the fullest
extent permitted by law and subject to the terms of this Trust Agreement and the
Indenture, upon a Note Event of Default specified in paragraph (a) or (b) of
Section 5.1 of the Indenture, any Holder of Preferred Securities shall have the
right to institute a proceeding directly against the Depositor, pursuant to
Section 5.8 of the Indenture, for enforcement of payment to such Holder of any
amounts payable in respect of Notes having an aggregate principal amount equal
to the aggregate Liquidation Amount of the Preferred Securities of such
Holder.  Except as set forth in Section 6.10(a) and this Section 6.10(b), the
Holders of Preferred Securities shall have no right to exercise directly any
right or remedy available to the holders of, or in respect of, the Notes.
 
(c)  Notwithstanding paragraphs (a) and (b) of this Section 6.10, the Holders of
at least a Majority in Liquidation Amount of the Preferred Securities may, on
behalf of the Holders of all the Preferred Securities, waive any Note Event of
Default, except any Note Event of Default arising from the failure to pay any
principal of or premium, if any, or interest (including any Additional Interest)
on the Notes (unless such Note Event of Default has been cured and a sum
sufficient to pay all matured installments of interest and all principal and
premium, if any, on all Notes due otherwise than by acceleration has been
deposited with the Note Trustee) or a Note Event of Default in respect of a
covenant or provision that under the Indenture cannot be modified or amended
without the consent of the holder of each outstanding Note.  Upon any such
waiver, such Note Event of Default shall cease to exist and any Note Event of
Default arising therefrom shall be deemed to have been cured for every purpose
of the Indenture; but no such waiver shall affect any subsequent Note Event of
Default or impair any right consequent thereon.
 
(d)  Notwithstanding paragraphs (a) and (b) of this Section 6.10, the Holders of
at least a Majority in Liquidation Amount of the Preferred Securities may, on
behalf of the Holders of all the Preferred Securities, waive any past Event of
Default and its consequences.  Upon such waiver, any such Event of Default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been cured, for every purpose of this Trust Agreement, but no such waiver
shall extend to any subsequent or other Event of Default or impair any right
consequent thereon.
 
(e)  The Holders of a Majority in Liquidation Amount of the Preferred Securities
shall have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Property Trustee in respect of this
Trust Agreement or the Notes or exercising any trust or power conferred upon the
Property Trustee under this Trust Agreement; provided, that, subject to Sections
8.5 and 8.7, the Property Trustee shall have the right to decline to follow any
such direction if the Property Trustee being advised by counsel determines that
the action so directed may not lawfully be taken, or if the Property Trustee in
good faith shall, by an officer or officers of the Property Trustee, determine
that the proceedings so directed would be illegal or involve it in personal
liability or be unduly prejudicial to the rights of Holders not party to such
direction, and provided, further, that nothing in this Trust Agreement shall
impair the right of the Property Trustee to take any action deemed proper by the
Property Trustee and which is not inconsistent with such direction.
 
ARTICLE VII
 


 
REPRESENTATIONS AND WARRANTIES
 
SECTION 7.1  Representations and Warranties of the Property Trustee and the
Delaware Trustee
 
 
.

 
The Property Trustee and the Delaware Trustee, each severally on behalf of and
as to itself, hereby represents and warrants for the benefit of the Depositor
and the Holders that:
 
(a)  the Property Trustee is a national banking association, duly organized and
validly existing under the laws of the United States of America;
 
(b)  the Property Trustee has full corporate power, authority and legal right to
execute, deliver and perform its obligations under this Trust Agreement and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Trust Agreement;
 
(c)  the Delaware Trustee is a Delaware banking corporation, duly incorporated
and validly existing under the laws of the State of Delaware;
 
(d)  the Delaware Trustee has full corporate power, authority and legal right to
execute, deliver and perform its obligations under this Trust Agreement and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Trust Agreement;
 
(e)  this Trust Agreement has been duly authorized, executed and delivered by
the Property Trustee and the Delaware Trustee and constitutes the legal, valid
and binding agreement of each of the Property Trustee and the Delaware Trustee
enforceable against each of them in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws affecting creditors’ rights generally and to general
principles of equity;
 
(f)  the execution, delivery and performance of this Trust Agreement have been
duly authorized by all necessary corporate or other action on the part of the
Property Trustee and the Delaware Trustee and do not require any approval of
stockholders of the Property Trustee and the Delaware Trustee and such
execution, delivery and performance will not (i) violate the Certificate or
Articles of Incorporation or Articles of Association, as applicable, or By-laws
of the Property Trustee or the Delaware Trustee, (ii) violate any provision of,
or constitute, with or without notice or lapse of time, a default under, or
result in the imposition of any lien on any properties included in the Trust
Property pursuant to the provisions of any indenture, mortgage, credit
agreement, license or other agreement or instrument to which the Property
Trustee or the Delaware Trustee is a party or by which it is bound, or (iii)
violate any applicable law, governmental rule or regulation of the United States
or the State of Delaware, as the case may be, governing the banking, trust or
general powers of the Property Trustee or the Delaware Trustee or any order,
judgment or decree applicable to the Property Trustee or the Delaware Trustee;
 
(g)  neither the authorization, execution or delivery by the Property Trustee or
the Delaware Trustee of this Trust Agreement nor the consummation of any of the
transactions by the Property Trustee or the Delaware Trustee contemplated herein
requires the consent or approval of, the giving of notice to, the registration
with or the taking of any other action with respect to any governmental
authority or agency under any existing law of the United States or the State of
Delaware governing the banking, trust or general powers of the Property Trustee
or the Delaware Trustee, as the case may be; and
 
(h)  to the best of each of the Property Trustee’s and the Delaware Trustee’s
knowledge, there are no proceedings pending or threatened against or affecting
the Property Trustee or the Delaware Trustee in any court or before any
governmental authority, agency or arbitration board or tribunal that,
individually or in the aggregate, would materially and adversely affect the
Trust or would question the right, power and authority of the Property Trustee
or the Delaware Trustee, as the case may be, to enter into or perform its
obligations as one of the Trustees under this Trust Agreement.
 
SECTION 7.2  Representations and Warranties of Depositor
 
 
.

 
The Depositor hereby represents and warrants for the benefit of the Holders and
the Trustees that:
 
(a)  the Depositor is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation;
 
(b)  the Depositor has full corporate power, authority and legal right to
execute, deliver and perform its obligations under this Trust Agreement and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Trust Agreement;
 
(c)  this Trust Agreement has been duly authorized, executed and delivered by
the Depositor and constitutes the legal, valid and binding agreement of the
Depositor enforceable against the Depositor in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity;
 
(d)  the Securities Certificates issued at the Closing Date on behalf of the
Trust have been duly authorized and will have been duly and validly executed,
issued and delivered by the applicable Trustees pursuant to the terms and
provisions of, and in accordance with the requirements of, this Trust Agreement
and the Holders will be, as of such date, entitled to the benefits of this Trust
Agreement;
 
(e)  the execution, delivery and performance of this Trust Agreement have been
duly authorized by all necessary corporate or other action on the part of the
Depositor and do not require any approval of the stockholders of the Depositor
and such execution, delivery and performance will not (i) violate the articles
of incorporation or by-laws (or other organizational documents) of the Depositor
or (ii) violate any applicable law, governmental rule or regulation governing
the Depositor or any material portion of its property or any order, judgment or
decree applicable to the Depositor or any material portion of its property;
 
(f)  neither the authorization, execution or delivery by the Depositor of this
Trust Agreement nor the consummation of any of the transactions by the Depositor
contemplated herein requires the consent or approval of, the giving of notice
to, the registration with or the taking of any other action with respect to any
governmental authority or agency under any existing law governing the Depositor
or any material portion of its property; and
 
(g)  there are no proceedings pending or, to the best of the Depositor’s
knowledge, threatened against or affecting the Depositor or any material portion
of its property in any court or before any governmental authority, agency or
arbitration board or tribunal that, individually or in the aggregate, would
materially and adversely affect the Trust or would question the right, power and
authority of the Depositor, as the case may be, to enter into or perform its
obligations under this Trust Agreement.
 
ARTICLE VIII
 


 
THE TRUSTEES
 
SECTION 8.1  Number of Trustees
 
 
.

 
The number of Trustees shall be five (5); provided, that the Property Trustee
and the Delaware Trustee may be the same Person, in which case the number of
Trustees shall be four (4).  The number of Trustees may be increased or
decreased by Act of the Holder of the Common Securities subject to Sections 8.2,
8.3, and 8.4.  The death, resignation, retirement, removal, bankruptcy,
incompetence or incapacity to perform the duties of a Trustee shall not operate
to annul, dissolve or terminate the Trust.
 
SECTION 8.2  Property Trustee Required.
 
There shall at all times be a Property Trustee hereunder with respect to the
Trust Securities.  The Property Trustee shall be a corporation or national
banking association organized and doing business under the laws of the United
States or of any state thereof, authorized to exercise corporate trust powers,
having or having a parent that has a combined capital and surplus of at least
fifty million dollars (U.S. $50,000,000), subject to supervision or examination
by federal or state authority and having an office within the United States.  If
any such Person publishes reports of condition at least annually pursuant to law
or to the requirements of its supervising or examining authority, then for the
purposes of this Section 8.2, the combined capital and surplus of such Person
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published.  If at any time the Property Trustee
shall cease to be eligible in accordance with the provisions of this Section
8.2, it shall resign immediately in the manner and with the effect hereinafter
specified in this Article VIII.
 
SECTION 8.3  Delaware Trustee Required.
 
(a)  If required by the Delaware Statutory Trust Act, there shall at all times
be a Delaware Trustee with respect to the Trust Securities.  The Delaware
Trustee shall either be (i) a natural person who is at least 21 years of age and
a resident of the State of Delaware or (ii) a legal entity that has its
principal place of business in the State of Delaware, otherwise meets the
requirements of applicable Delaware law and shall act through one or more
persons authorized to bind such entity.  If at any time the Delaware Trustee
shall cease to be eligible in accordance with the provisions of this Section
8.3, it shall resign immediately in the manner and with the effect hereinafter
specified in this Article VIII.  The Delaware Trustee shall have the same
rights, privileges and immunities as the Property Trustee.
 
(b)  The Delaware Trustee shall not be entitled to exercise any powers, nor
shall the Delaware Trustee have any of the duties and responsibilities, of the
Property Trustee or the Administrative Trustees set forth herein.  The Delaware
Trustee shall be one of the trustees of the Trust for the sole and limited
purpose of fulfilling the requirements of Section 3807 of the Delaware Statutory
Trust Act and for taking such actions as are required to be taken by a Delaware
trustee under the Delaware Statutory Trust Act.  The duties (including fiduciary
duties), liabilities and obligations of the Delaware Trustee shall be limited to
(a) accepting legal process served on the Trust in the State of Delaware and (b)
the execution of any certificates required to be filed with the Secretary of
State of the State of Delaware that the Delaware Trustee is required to execute
under Section 3811 of the Delaware Statutory Trust Act and there shall be no
other duties (including fiduciary duties) or obligations, express or implied, at
law or in equity, of the Delaware Trustee.
 
SECTION 8.4  Appointment of Administrative Trustees
 
 
.

 
(a)  There shall at all times be one or more Administrative Trustees hereunder
with respect to the Trust Securities.  Each Administrative Trustee shall be
either a natural person who is at least 21 years of age or a legal entity that
shall act through one or more persons authorized to bind that entity.  Each of
the individuals identified as an “Administrative Trustee” in the preamble of
this Trust Agreement hereby accepts his or her appointment as such.
 
(b)  Except where a requirement for action by a specific number of
Administrative Trustees is expressly set forth in this Trust Agreement, any act
required or permitted to be taken by, and any power of the Administrative
Trustees may be exercised by, or with the consent of, any one such
Administrative Trustee.  Whenever a vacancy in the number of Administrative
Trustees shall occur, until such vacancy is filled by the appointment of an
Administrative Trustee in accordance with Section 8.11, the Administrative
Trustees in office, regardless of their number (and notwithstanding any other
provision of this Trust Agreement), shall have all the powers granted to the
Administrative Trustees and shall discharge all the duties imposed upon the
Administrative Trustees by this Trust Agreement.
 
SECTION 8.5  Duties and Responsibilities of the Trustees.
 
(a)  The rights, immunities, duties and responsibilities of the Trustees shall
be as provided by this Trust Agreement and there shall be no other duties
(including fiduciary duties) or obligations, express or implied, at law or in
equity, of the Trustees; provided, however, that if an Event of Default known to
the Property Trustee has occurred and is continuing, the Property Trustee shall,
prior to the receipt of directions, if any, from the Holders of at least a
Majority in Liquidation Amount of the Preferred Securities, exercise such of the
rights and powers vested in it by this Trust Agreement, and use the same degree
of care and skill in its exercise, as a prudent person would exercise or use
under the circumstances in the conduct of such person’s own
affairs.  Notwithstanding the foregoing, no provision of this Trust Agreement
shall require any of the Trustees to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its or their rights or powers, if it or they shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to
it.  Whether or not herein expressly so provided, every provision of this Trust
Agreement relating to the conduct or affecting the liability of or affording
protection to the Trustees shall be subject to the provisions of this Section
8.5.  Nothing in this Trust Agreement shall be construed to release any
Administrative Trustee from liability for his or her own negligent action,
negligent failure to act; or his or her own willful misconduct.  To the extent
that, at law or in equity, a Trustee has duties and liabilities relating to the
Trust or to the Holders, such Trustee shall not be liable to the Trust or to any
Holder for such Trustee’s good faith reliance on the provisions of this Trust
Agreement.  The provisions of this Trust Agreement, to the extent that they
restrict the duties and liabilities of the Trustees otherwise existing at law or
in equity, are agreed by the Depositor and the Holders to replace such other
duties and liabilities of the Trustees.
 
(b)  All payments made by the Property Trustee or a Paying Agent in respect of
the Trust Securities shall be made only from the revenue and proceeds from the
Trust Property and only to the extent that there shall be sufficient revenue or
proceeds from the Trust Property to enable the Property Trustee or a Paying
Agent to make payments in accordance with the terms hereof.  Each Holder, by its
acceptance of a Trust Security, agrees that it will look solely to the revenue
and proceeds from the Trust Property to the extent legally available for
distribution to it as herein provided and that the Trustees are not personally
liable to it for any amount distributable in respect of any Trust Security or
for any other liability in respect of any Trust Security.  This Section 8.5(b)
does not limit the liability of the Trustees expressly set forth elsewhere in
this Trust Agreement.
 
(c)  No provisions of this Trust Agreement shall be construed to relieve the
Property Trustee from liability with respect to matters that are within the
authority of the Property Trustee under this Trust Agreement for its own
negligent action, negligent failure to act or willful misconduct, except that:
 
(i)  the Property Trustee shall not be liable for any error or judgment made in
good faith by an authorized officer of the Property Trustee, unless it shall be
proved that the Property Trustee was negligent in ascertaining the pertinent
facts;
 
(ii)  the Property Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of at least a Majority in Liquidation Amount of the Preferred
Securities;
 
(iii)  the Property Trustee’s sole duty with respect to the custody, safe
keeping and physical preservation of the Notes and the Payment Account shall be
to deal with such Property in a similar manner as the Property Trustee deals
with similar property for its own account, subject to the protections and
limitations on liability afforded to the Property Trustee under this Trust
Agreement;
 
(iv)  the Property Trustee shall not be liable for any interest on any money
received by it except as it may otherwise agree in writing with the Depositor;
and money held by the Property Trustee need not be segregated from other funds
held by it except in relation to the Payment Account maintained by the Property
Trustee pursuant to Section 3.1 and except to the extent otherwise required by
law; and
 
(v)  the Property Trustee shall not be responsible for monitoring the compliance
by the Administrative Trustees or the Depositor with their respective duties
under this Trust Agreement, nor shall the Property Trustee be liable for the
default or misconduct of any other Trustee or the Depositor.
 
SECTION 8.6  Notices of Defaults and Extensions
 
 
.

 
(a)  Within ninety (90) days after the occurrence of a default actually known to
the Property Trustee, the Property Trustee shall transmit notice of such default
to the Holders, the Administrative Trustees and the Depositor, unless such
default shall have been cured or waived.  For the purpose of this Section 8.6,
the term “default” means any event that is, or after notice or lapse of time or
both would become, an Event of Default.
 
(b)  The Property Trustee shall not be charged with knowledge of any default or
Event of Default unless either (i) a Responsible Officer of the Property Trustee
shall have actual knowledge or (ii) the Property Trustee shall have received
written notice thereof from the Depositor, an Administrative Trustee or a
Holder.
 
(c)  The Property Trustee shall notify all Holders of the Preferred Securities
of any notice of default received with respect to the Notes.
 
SECTION 8.7  Certain Rights of Property Trustee
 
 
.

 
Subject to the provisions of Section 8.5:
 
(a)  the Property Trustee may conclusively rely and shall be protected in acting
or refraining from acting in good faith and in accordance with the terms hereof
upon any resolution, Opinion of Counsel, certificate, written representation of
an Administrative Trustee, a Holder or transferee, certificate of auditors or
any other resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, appraisal, bond, debenture, note,
other evidence of indebtedness or other paper or document believed by it to be
genuine and to have been signed or presented by the proper party or parties;
 
(b)  if (i) in performing its duties under this Trust Agreement the Property
Trustee is required to decide between alternative courses of action, (ii) in
construing any of the provisions of this Trust Agreement the Property Trustee
finds a provision ambiguous or inconsistent with any other provisions contained
herein or (iii) the Property Trustee is unsure of the application of any
provision of this Trust Agreement, then, except as to any matter as to which the
Holders of the Preferred Securities are entitled to vote under the terms of this
Trust Agreement, the Property Trustee shall deliver a notice to the Depositor
requesting the Depositor’s written instruction as to the course of action to be
taken and the Property Trustee shall take such action, or refrain from taking
such action, as the Property Trustee shall be instructed in writing to take, or
to refrain from taking, by the Depositor; provided, that if the Property Trustee
does not receive such instructions of the Depositor within ten (10) Business
Days after it has delivered such notice or such reasonably shorter period of
time set forth in such notice, the Property Trustee may, but shall be under no
duty to, take such action, or refrain from taking such action, as the Property
Trustee shall deem advisable and in the best interests of the Holders, in which
event the Property Trustee shall have no liability except for its own
negligence, bad faith or willful misconduct;
 
(c)  any direction or act of the Depositor contemplated by this Trust Agreement
shall be sufficiently evidenced by an Officer’s Certificate unless otherwise
expressly provided herein;
 
(d)  any direction or act of an Administrative Trustee contemplated by this
Trust Agreement shall be sufficiently evidenced by a certificate executed by
such Administrative Trustee and setting forth such direction or act;
 
(e)  the Property Trustee shall have no duty to see to any recording, filing or
registration of any instrument (including any financing or continuation
statement or any filing under tax or securities laws) or any re-recording,
re-filing or re-registration thereof;
 
(f)  the Property Trustee may consult with counsel (which counsel may be counsel
to the Property Trustee, the Depositor or any of its Affiliates, and may include
any of its employees) and the advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon and in accordance with
such advice; the Property Trustee shall have the right at any time to seek
instructions concerning the administration of this Trust Agreement from any
court of competent jurisdiction;
 
(g)  the Property Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Trust Agreement at the request or
direction of any of the Holders pursuant to this Trust Agreement, unless such
Holders shall have offered to the Property Trustee reasonable security or
indemnity against the costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities that might be incurred by it in compliance with such
request or direction, including reasonable advances as may be requested by the
Property Trustee; provided, however, that nothing contained in this Section
8.7(g) shall be construed to relieve the Property Trustee, upon the occurrence
of an Event of Default (of which the Property Trustee has knowledge (as provided
in Section 8.6(b) hereof)), of its obligation to exercise the rights and powers
vested in it by this Trust Agreement; provided, further, that nothing contained
in this Section 8.7(g) shall prevent the Property Trustee from exercising its
rights under Section 8.11 hereof;
 
(h)  the Property Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, approval, bond,
debenture, note or other evidence of indebtedness or other paper or document,
unless requested in writing to do so by one or more Holders, but the Property
Trustee may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Property Trustee shall determine to make
such inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Depositor, personally or by agent or attorney;
 
(i)  the Property Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through its agents,
attorneys, custodians or nominees and the Property Trustee shall not be
responsible for any negligence or misconduct on the part of any such agent,
attorney, custodian or nominee appointed with due care by it hereunder;
 
(j)  whenever in the administration of this Trust Agreement the Property Trustee
shall deem it desirable to receive instructions with respect to enforcing any
remedy or right hereunder, the Property Trustee (i) may request instructions
from the Holders (which instructions may only be given by the Holders of the
same proportion in Liquidation Amount of the Trust Securities as would be
entitled to direct the Property Trustee under this Trust Agreement in respect of
such remedy, right or action), (ii) may refrain from enforcing such remedy or
right or taking such other action until such instructions are received and (iii)
shall be protected in acting in accordance with such instructions;
 
(k)  except as otherwise expressly provided by this Trust Agreement, the
Property Trustee shall not be under any obligation to take any action that is
discretionary under the provisions of this Trust Agreement;
 
(l)  without prejudice to any other rights available to the Property Trustee
under applicable law, when the Property Trustee incurs expenses or renders
services in connection with a Bankruptcy Event, such expenses (including legal
fees and expenses of its agents and counsel) and the compensation for such
services are intended to constitute expenses of administration under any
bankruptcy law or law relating to creditors rights generally;
 
(m)  whenever in the administration of this Trust Agreement the Property Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Property Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, request and conclusively rely on an Officer’s Certificate which, upon
receipt of such request, shall be promptly delivered by the Depositor; and
 
(n)  in the event that the Property Trustee is also acting as Paying Agent,
Authenticating Agent (as defined in the Indenture), Securities Registrar or
Calculation Agent hereunder, the rights and protections afforded the Property
Trustee pursuant to this Article VIII shall also be afforded such Paying Agent,
Authenticating Agent, Securities Registrar or Calculation Agent.
 
No provision of this Trust Agreement shall be deemed to impose any duty or
obligation on any Trustee to perform any act or acts or exercise any right,
power, duty or obligation conferred or imposed on it, in any jurisdiction in
which it shall be illegal, or in which such Person shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts,
or to exercise any such right, power, duty or obligation.
 
SECTION 8.8  Delegation of Power
 
 
.

 
Any Trustee may, by power of attorney consistent with applicable law, delegate
to any other natural person over the age of 21 its, his or her power for the
purpose of executing any documents contemplated in Section 2.5.  The Trustees
shall have power to delegate from time to time to such of their number or to the
Depositor the doing of such things and the execution of such instruments either
in the name of the Trust or the names of the Trustees or otherwise as the
Trustees may deem expedient, to the extent such delegation is not prohibited by
applicable law or contrary to the provisions of this Trust Agreement.
 
SECTION 8.9  May Hold Securities
 
 
.

 
Any Trustee or any other agent of any Trustee or the Trust, in its individual or
any other capacity, may become the owner or pledgee of Trust Securities and
except as provided in the definition of the term “Outstanding” in Article I, may
otherwise deal with the Trust with the same rights it would have if it were not
a Trustee or such other agent.
 
SECTION 8.10  Compensation; Reimbursement; Indemnity
 
 
.

 
The Depositor agrees:
 
(a)  to pay to the Trustees from time to time such reasonable compensation for
all services rendered by them hereunder as may be agreed by the Depositor and
the Trustees from time to time (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust);
 
(b)  to reimburse the Trustees upon request for all reasonable expenses,
disbursements and advances incurred or made by the Trustees in accordance with
any provision of this Trust Agreement (including the reasonable compensation and
the expenses and disbursements of their agents and counsel), except any such
expense, disbursement or advance as may be attributable to their gross
negligence, bad faith or willful misconduct; and
 
(c)  to the fullest extent permitted by applicable law, to indemnify and hold
harmless (i) each Trustee, (ii) any Affiliate of any Trustee, (iii) any officer,
director, shareholder, employee, representative or agent of any Trustee or any
Affiliate of any Trustee and (iv) any employee or agent of the Trust (referred
to herein as an “Indemnified Person”) from and against any loss, damage,
liability, tax (other than income, franchise or other taxes imposed on amounts
paid pursuant to Section 8.10(a) or (b) hereof), penalty, expense or claim of
any kind or nature whatsoever incurred without negligence, bad faith or willful
misconduct on its part, arising out of or in connection with the acceptance or
administration of the Trust hereunder, including the advancement of funds to
cover the costs and expenses of defending itself against any claim or liability
in connection with the exercise or performance of any of its powers or duties
hereunder.
 
The Trust shall have no payment, reimbursement or indemnity obligations to the
Trustees under this Section 8.10.  The provisions of this Section 8.10 shall
survive the termination of this Trust Agreement and the earlier removal or
resignation of any Trustee.
 
No Trustee may claim any Lien on any Trust Property whether before or after
termination of the Trust as a result of any amount due pursuant to this Section
8.10.
 
To the fullest extent permitted by law, in no event shall the Property Trustee
and the Delaware Trustee be liable for any indirect, special, punitive or
consequential loss or damage of any kind whatsoever, including, but not limited
to, lost profits, even if the Trustee has been advised of the likelihood of such
loss or damage and regardless of the form of action.
 
In no event shall the Property Trustee or the Delaware Trustee be liable for any
failure or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action, including any laws, ordinances, regulations, governmental
action or the like which delay, restrict or prohibit the providing of the
services contemplated by this Trust Agreement.
 
SECTION 8.11  Resignation and Removal; Appointment of Successor
 
 
.

 
(a)  No resignation or removal of any Trustee and no appointment of a successor
Trustee pursuant to this Article VIII shall become effective until the
acceptance of appointment by the successor Trustee in accordance with the
applicable requirements of Section 8.12.
 
(b)  A Trustee may resign at any time by giving written notice thereof to the
Depositor and, in the case of the Property Trustee and the Delaware Trustee, to
the Holders.
 
(c)  Unless an Event of Default shall have occurred and be continuing, the
Property Trustee or the Delaware Trustee, or both of them, may be removed (with
or without cause) at any time by Act of the Holder of Common Securities.  If an
Event of Default shall have occurred and be continuing, the Property Trustee or
the Delaware Trustee, or both of them, may be removed (with or without cause) at
such time by Act of the Holders of at least a Majority in Liquidation Amount of
the Preferred Securities, delivered to the removed Trustee (in its individual
capacity and on behalf of the Trust).  An Administrative Trustee may be removed
(with or without cause) only by Act of the Holder of the Common Securities at
any time.
 
(d)  If any Trustee shall resign, be removed or become incapable of acting as
Trustee, or if a vacancy shall occur in the office of any Trustee for any
reason, at a time when no Event of Default shall have occurred and be
continuing, the Holder of the Common Securities, by Act of the Holder of the
Common Securities, shall promptly appoint a successor Trustee or Trustees, and
such successor Trustee and the retiring Trustee shall comply with the applicable
requirements of Section 8.12.  If the Property Trustee or the Delaware Trustee
shall resign, be removed or become incapable of continuing to act as the
Property Trustee or the Delaware Trustee, as the case may be, at a time when an
Event of Default shall have occurred and be continuing, the Holders of the
Preferred Securities, by Act of the Holders of a Majority in Liquidation Amount
of the Preferred Securities, shall promptly appoint a successor Property Trustee
or Delaware Trustee, and such successor Property Trustee or Delaware Trustee and
the retiring Property Trustee or Delaware Trustee shall comply with the
applicable requirements of Section 8.12.  If an Administrative Trustee shall
resign, be removed or become incapable of acting as Administrative Trustee, at a
time when an Event of Default shall have occurred and be continuing, the Holder
of the Common Securities by Act of the Holder of Common Securities shall
promptly appoint a successor Administrative Trustee and such successor
Administrative Trustee and the retiring Administrative Trustee shall comply with
the applicable requirements of Section 8.12.  If no successor Trustee shall have
been so appointed by the Holder of the Common Securities or Holders of the
Preferred Securities, as the case may be, and accepted appointment in the manner
required by Section 8.12 within thirty (30) days after the giving of a notice of
resignation by a Trustee, the removal of a Trustee, or a Trustee becoming
incapable of acting as such Trustee, any Holder who has been a Holder of
Preferred Securities for at least six (6) months (or, if the Preferred
Securities have been Outstanding for less than six (6) months, the entire period
of such lesser time) may, on behalf of himself and all others similarly
situated, and any resigning Trustee may, in each case, at the expense of the
Depositor, petition any court of competent jurisdiction for the appointment of a
successor Trustee.
 
(e)  The Depositor shall give notice of each resignation and each removal of the
Property Trustee or the Delaware Trustee and each appointment of a successor
Property Trustee or Delaware Trustee to all Holders in the manner provided in
Section 10.8.  Each notice shall include the name of the successor Property
Trustee or Delaware Trustee and the address of its Corporate Trust Office if it
is the Property Trustee.
 
(f)  Notwithstanding the foregoing or any other provision of this Trust
Agreement, in the event any Administrative Trustee or a Delaware Trustee who is
a natural person dies or becomes, in the opinion of the Holder of Common
Securities, incompetent or incapacitated, the vacancy created by such death,
incompetence or incapacity may be filled by (i) the unanimous act of the
remaining Administrative Trustees if there are at least two of them or (ii)
otherwise by the Holder of the Common Securities (with the successor in each
case being a Person who satisfies the eligibility requirement for Administrative
Trustees or Delaware Trustee, as the case may be, set forth in Sections 8.3 and
8.4).
 
(g)  Upon the appointment of a successor Delaware Trustee, such successor
Delaware Trustee shall file a Certificate of Amendment to the Certificate of
Trust in accordance with section 3810 of the Delaware Statutory Trust Act.
 
SECTION 8.12  Acceptance of Appointment by Successor
 
 
.

 
(a)  In case of the appointment hereunder of a successor Trustee, each successor
Trustee shall execute and deliver to the Depositor and to the retiring Trustee
an instrument accepting such appointment, and thereupon the resignation or
removal of the retiring Trustee shall become effective and each such successor
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, trusts and duties of the retiring Trustee; but, on
request of the Trust or any successor Trustee such retiring Trustee shall, upon
payment of its charges, duly assign, transfer and deliver to such successor
Trustee all Trust Property, all proceeds thereof and money held by such retiring
Trustee hereunder with respect to the Trust Securities and the Trust.
 
(b)  Upon request of any such successor Trustee, the Trust (or the retiring
Trustee if requested by the Depositor) shall execute any and all instruments for
more fully and certainly vesting in and confirming to such successor Trustee all
such rights, powers and trusts referred to in the preceding paragraph.
 
(c)  No successor Trustee shall accept its appointment unless at the time of
such acceptance such successor Trustee shall be qualified and eligible under
this Article VIII.
 
SECTION 8.13  Merger, Conversion, Consolidation or Succession to Business
 
 
.

 
Any Person into which the Property Trustee or the Delaware Trustee may be merged
or converted or with which it may be consolidated, or any Person resulting from
any merger, conversion or consolidation to which such Trustee shall be a party,
or any Person succeeding to all or substantially all the corporate trust
business of such Trustee, shall be the successor of such Trustee hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, provided, that such Person shall be otherwise
qualified and eligible under this Article VIII.
 
SECTION 8.14  Not Responsible for Recitals, Issuance of Securities or
Representations
 
 
.

 
The recitals contained herein and in the Securities Certificates shall be taken
as the statements of the Trust and the Depositor, and the Trustees do not assume
any responsibility for their correctness.  The Trustees make no representations
as to the title to, or value or condition of, the property of the Trust or any
part thereof, nor as to the validity or sufficiency of this Trust Agreement, the
Notes or the Trust Securities.  The Trustees shall not be accountable for the
use or application by the Depositor of the proceeds of the Notes.  It is
expressly understood and agreed by the parties hereto that insofar as any
document, agreement or certificate is executed on behalf of the Trust by any
Trustee (i) such document, agreement or certificate is executed and delivered by
such Trustee, not in its individual capacity but solely as Trustee under this
Trust Agreement in the exercise of the powers and authority conferred and vested
in it, (ii) each of the representations, warranties, covenants, undertakings and
agreements made on the part of the Trust is made and intended not as a
representation, warranty, covenant, undertaking or agreement by any Trustee in
its individual capacity but is made and intended for the purpose of binding only
the Trust and (iii) under no circumstances shall any Trustee in its individual
capacity be personally liable for the payment of any indebtedness or expenses of
the Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust under this
Trust Agreement or any other document, agreement or certificate.
 
SECTION 8.15  Property Trustee May File Proofs of Claim
 
 
.

 
(a)  In case of any Bankruptcy Event (or event that with the passage of time
would become a Bankruptcy Event) relative to the Trust or any other obligor upon
the Trust Securities or the property of the Trust or of such other obligor or
their creditors, the Property Trustee (irrespective of whether any Distributions
on the Trust Securities shall then be due and payable and irrespective of
whether the Property Trustee shall have made any demand on the Trust for the
payment of any past due Distributions) shall be entitled and empowered, to the
fullest extent permitted by law, by intervention in such proceeding or
otherwise:
 
(i)  to file and prove a claim for the whole amount of any Distributions owing
and unpaid in respect of the Trust Securities and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Property Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Property Trustee, its agents and counsel) and
of the Holders allowed in such judicial proceeding; and
 
(ii)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Holder to make such payments to the Property Trustee and, in the event the
Property Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Property Trustee first any amount due it for the
reasonable compensation, expenses, disbursements and advances of the Property
Trustee, its agents and counsel, and any other amounts due the Property Trustee.
 
(b)  Nothing herein contained shall be deemed to authorize the Property Trustee
to authorize or consent to or accept or adopt on behalf of any Holder any plan
of reorganization, arrangement, adjustment or compensation affecting the Trust
Securities or the rights of any Holder thereof or to authorize the Property
Trustee to vote in respect of the claim of any Holder in any such proceeding.
 
SECTION 8.16  Reports to the Property Trustee
 
 
.

 
(a)  The Depositor and the Administrative Trustees shall deliver to the Property
Trustee, not later than forty-five (45) days after the end of each of the first
three fiscal quarters of the Depositor and not later than ninety (90) days after
the end of each fiscal year of the Trust ending after the date of this Trust
Agreement, an Officer’s Certificate covering the preceding fiscal year, stating
whether or not to the knowledge of the signers thereof the Depositor and the
Trust are in default in the performance or observance of any of the terms,
provisions and conditions of this Trust Agreement (without regard to any period
of grace or requirement of notice provided hereunder) and, if the Depositor or
the Trust shall be in default, specifying all such defaults and the nature and
status thereof of which they have knowledge.
 
(b)  The Depositor shall furnish (i) to the Property Trustee; (ii) Taberna
Capital Management, LLC (at 450 Park Avenue, 11th Floor, New York, New York
10022, Attention: Michael A. Fralin or such other address as designated by
Taberna Capital Management, LLC); and (iii) any Owner of the Preferred
Securities reasonably identified to the Depositor and the Trust (which
identification may be made either by such Owner or by Taberna Capital
Management, LLC) a duly completed and executed certificate substantively and
substantially in the form attached hereto as Exhibit F, including the financial
statements referenced in such Exhibit, which certificate and financial
statements shall be so furnished by the Depositor not later than forty-five (45)
days after the end of each of the first three fiscal quarters of each fiscal
year of the Depositor and not later than ninety (90) days after the end of each
fiscal year of the Depositor.
 
The Property Trustee shall obtain all reports, certificate and information,
which it is entitled to obtain under each of the Operative Documents.
 
ARTICLE IX
 


 
TERMINATION, LIQUIDATION AND MERGER
 
SECTION 9.1  Dissolution Upon Expiration Date
 
 
.

 
Unless earlier dissolved, the Trust shall automatically dissolve on July 30,
2042 (the “Expiration Date”), and the Trust Property shall be liquidated in
accordance with Section 9.4.
 
SECTION 9.2  Early Termination
 
 
.

 
The first to occur of any of the following events is an “Early Termination
Event”, upon the occurrence of which the Trust shall be dissolved:
 
(a)  the occurrence of a Bankruptcy Event in respect of, or the dissolution or
liquidation of, the Depositor, in its capacity as the Holder of the Common
Securities, unless the Depositor shall have transferred the Common Securities as
provided by Section 5.11, in which case this provision shall refer instead to
any such successor Holder of the Common Securities;
 
(b)  the written direction to the Property Trustee from the Holder of the Common
Securities at any time to dissolve the Trust and, after satisfaction of any
liabilities of the Trust as required by applicable law and in accordance with
written instructions of the Administrative Trustees, to distribute the Notes to
Holders in exchange for the Preferred Securities (which direction is optional
and wholly within the discretion of the Holder of the Common Securities);
 
(c)  the redemption of all of the Preferred Securities in connection with the
payment at maturity or redemption of all the Notes; and
 
(d)  the entry of an order for dissolution of the Trust by a court of competent
jurisdiction.
 
SECTION 9.3  Termination
 
 
.

 
(a)  The respective obligations and responsibilities of the Trustees and the
Trust shall terminate upon the latest to occur of the following: (a) the
distribution by the Property Trustee to Holders of all amounts required to be
distributed hereunder upon the liquidation of the Trust pursuant to Section 9.4,
or upon the redemption of all of the Trust Securities pursuant to Section 4.2;
(b) the satisfaction of any expenses owed by the Trust; and (c) the discharge of
all administrative duties of the Administrative Trustees, including the
performance of any tax reporting obligations with respect to the Trust or the
Holders.
 
(b)  As soon as practicable thereafter, and after satisfaction of liabilities to
creditors of the Trust as required by applicable law, including Section 3808 of
the Delaware Statutory Trust Act, the Delaware Trustee, when notified in writing
of the completion of the winding up of the Trust in accordance with the Delaware
Statutory Trust Act, shall terminate the Trust by filing, at the expense of the
Depositor, a certificate of cancellation with the Secretary of State of the
State of Delaware.
 
SECTION 9.4  Liquidation
 
 
.

 
(a)  If an Early Termination Event specified in Section 9.2(a), (b) or (d)
occurs or upon the Expiration Date, the Trust shall be liquidated by the
Property Trustee as expeditiously as the Property Trustee shall determine to be
possible by distributing, after satisfaction of liabilities to creditors of the
Trust as provided by applicable law, to each Holder a Like Amount of Notes,
subject to Section 9.4(d).  Notice of liquidation shall be given by the Property
Trustee not less than thirty (30) nor more than sixty (60) days prior to the
Liquidation Date to each Holder of Trust Securities at such Holder’s address
appearing in the Securities Register.  All such notices of liquidation shall:
 
(i)  state the Liquidation Date;
 
(ii)  state that from and after the Liquidation Date, the Trust Securities will
no longer be deemed to be Outstanding and (subject to Section 9.4(d)) any
Securities Certificates not surrendered for exchange will be deemed to represent
a Like Amount of Notes; and
 
(iii)  provide such information with respect to the mechanics by which Holders
may exchange Securities Certificates for Notes, or if Section 9.4(d) applies,
receive a Liquidation Distribution, as the Property Trustee shall deem
appropriate.
 
(b)  Except where Section 9.2(c) or 9.4(d) applies, in order to effect the
liquidation of the Trust and distribution of the Notes to Holders, the Property
Trustee, either itself acting as exchange agent or through the appointment of a
separate exchange agent, shall establish a record date for such distribution
(which shall not be more than forty-five (45) days prior to the Liquidation Date
nor prior to the date on which notice of such liquidation is given to the
Holders) and establish such procedures as it shall deem appropriate to effect
the distribution of Notes in exchange for the Outstanding Securities
Certificates.
 
(c)  Except where Section 9.2(c) or 9.4(d) applies, after the Liquidation Date,
(i) the Trust Securities will no longer be deemed to be Outstanding, (ii)
certificates representing a Like Amount of Notes will be issued to Holders of
Securities Certificates, upon surrender of such Certificates to the exchange
agent for exchange, (iii) the Depositor shall use its best efforts to have the
Notes listed on the New York Stock Exchange or on such other exchange,
interdealer quotation system or self-regulatory organization on which the
Preferred Securities are then listed, if any, (iv) Securities Certificates not
so surrendered for exchange will be deemed to represent a Like Amount of Notes
bearing accrued and unpaid interest in an amount equal to the accumulated and
unpaid Distributions on such Securities Certificates until such certificates are
so surrendered (and until such certificates are so surrendered, no payments of
interest or principal will be made to Holders of Securities Certificates with
respect to such Notes) and (v) all rights of Holders holding Trust Securities
will cease, except the right of such Holders to receive Notes upon surrender of
Securities Certificates.
 
(d)  Notwithstanding the other provisions of this Section 9.4, if distribution
of the Notes in the manner provided herein is determined by the Property Trustee
not to be permitted or practical, the Trust Property shall be liquidated, and
the Trust shall be wound up by the Property Trustee in such manner as the
Property Trustee determines.  In such event, Holders will be entitled to receive
out of the assets of the Trust available for distribution to Holders, after
satisfaction of liabilities to creditors of the Trust as provided by applicable
law, an amount equal to the Liquidation Amount per Trust Security plus
accumulated and unpaid Distributions thereon to the date of payment (such amount
being the “Liquidation Distribution”).  If, upon any such winding up the
Liquidation Distribution can be paid only in part because the Trust has
insufficient assets available to pay in full the aggregate Liquidation
Distribution, then, subject to the next succeeding sentence, the amounts payable
by the Trust on the Trust Securities shall be paid on a pro rata basis (based
upon Liquidation Amounts).  The Holder of the Common Securities will be entitled
to receive Liquidation Distributions upon any such winding up pro rata (based
upon Liquidation Amounts) with Holders of all Trust Securities, except that, if
an Event of Default has occurred and is continuing, the Preferred Securities
shall have a priority over the Common Securities as provided in Section 4.3.
 
SECTION 9.5  Mergers, Consolidations, Amalgamations or Replacements of Trust
 
 
.

 
The Trust may not merge with or into, consolidate, amalgamate, or be replaced
by, or convey, transfer or lease its properties and assets substantially as an
entirety to, any Person except pursuant to this Article IX.  At the request of
the Holders of the Common Securities, without the consent of the Holders of the
Preferred Securities, the Trust may merge with or into, consolidate, amalgamate,
or be replaced by or convey, transfer or lease its properties and assets
substantially as an entirety to a trust organized as such under the laws of any
State; provided, that:
 
(a)  such successor entity either (i) expressly assumes all of the obligations
of the Trust under this Trust Agreement with respect to the Preferred Securities
or (ii) substitutes for the Preferred Securities other securities having
substantially the same terms as the Preferred Securities (such other Securities,
the “Successor Securities”) so long as the Successor Securities have the same
priority as the Preferred Securities with respect to distributions and payments
upon liquidation, redemption and otherwise;
 
(b)  a trustee of such successor entity possessing substantially the same powers
and duties as the Property Trustee is appointed to hold the Notes;
 
(c)  if the Preferred Securities or the Notes are rated, such merger,
consolidation, amalgamation, replacement, conveyance, transfer or lease does not
cause the Preferred Securities or the Notes (including any Successor Securities)
to be downgraded by any nationally recognized statistical rating organization
that then assigns a rating to the Preferred Securities or the Notes;
 
(d)  the Preferred Securities are listed, or any Successor Securities will be
listed upon notice of issuance, on any national securities exchange or
interdealer quotation system on which the Preferred Securities are then listed,
if any;
 
(e)  such merger, consolidation, amalgamation, replacement, conveyance, transfer
or lease does not adversely affect the rights, preferences and privileges of the
Holders of the Preferred Securities (including any Successor Securities) in any
material respect;
 
(f)  such successor entity has a purpose substantially identical to that of the
Trust;
 
(g)  prior to such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease, the Depositor has received an Opinion of Counsel from a
nationally recognized, independent counsel to the Depositor experienced in such
matters to the effect that (i) such merger, consolidation, amalgamation,
replacement, conveyance, transfer or lease does not adversely affect the rights,
preferences and privileges of the Holders of the Preferred Securities (including
any Successor Securities) in any material respect; (ii) following such merger,
consolidation, amalgamation, replacement, conveyance, transfer or lease, neither
the Trust nor such successor entity will be required to register as an
“investment company” under the Investment Company Act and (iii) following such
merger, consolidation, amalgamation, replacement, conveyance, transfer or lease,
the Trust (or the successor entity) will continue to be classified as a grantor
trust for United States federal income tax purposes; and
 
(h)  the Depositor or its permitted transferee owns all of the common securities
of such successor entity.
 
Notwithstanding the foregoing, the Trust shall not, except with the consent of
Holders of all of the Preferred Securities, consolidate, amalgamate, merge with
or into, or be replaced by or convey, transfer or lease its properties and
assets substantially as an entirety to any other Person or permit any other
entity to consolidate, amalgamate, merge with or into, or replace, the Trust if
such consolidation, amalgamation, merger, replacement, conveyance, transfer or
lease would cause the Trust or the successor entity to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes or cause the Notes to be treated as other than
indebtedness of the Depositor for United States federal income tax purposes.
 
ARTICLE X
 


 
MISCELLANEOUS PROVISIONS
 
SECTION 10.1  Limitation of Rights of Holders
 
 
.

 
Except as set forth in Section 9.2, the death, bankruptcy, termination,
dissolution or incapacity of any Person having an interest, beneficial or
otherwise, in Trust Securities shall not operate to terminate this Trust
Agreement, nor annul, dissolve or terminate the Trust nor entitle the legal
representatives or heirs of such Person or any Holder for such Person, to claim
an accounting, take any action or bring any proceeding in any court for a
partition or winding up of the arrangements contemplated hereby, nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of
them.
 
SECTION 10.2  Agreed Tax Treatment of Trust and Trust Securities
 
 
.

 
The parties hereto and, by its acceptance or acquisition of a Trust Security or
a beneficial interest therein, the Holder of, and any Person that acquires a
beneficial interest in, such Trust Security intend and agree, unless otherwise
required by law, to treat the Trust as a grantor trust for United States
federal, state and local tax purposes, and to treat the Trust Securities
(including all payments and proceeds with respect to such Trust Securities) as
undivided beneficial ownership interests in the Trust Property (and payments and
proceeds therefrom, respectively) for United States federal, state and local tax
purposes and to treat the Notes as indebtedness of the Depositor for United
States federal, state and local tax purposes.  The provisions of this Trust
Agreement shall be interpreted to further this intention and agreement of the
parties.
 
SECTION 10.3  Amendment
 
 
.

 
(a)  This Trust Agreement may be amended from time to time by the Depositor, the
Property Trustee, the Administrative Trustees and the Holder of all the Common
Securities, without the consent of any Holder of the Preferred Securities, (i)
to cure any ambiguity, correct or supplement any provision herein that may be
defective or inconsistent with any other provision herein, or to make or amend
any other provisions with respect to matters or questions arising under this
Trust Agreement, which shall not be inconsistent with the other provisions of
this Trust Agreement, (ii) to modify, eliminate or add to any provisions of this
Trust Agreement to such extent as shall be necessary to ensure that the Trust
will neither be taxable as a corporation nor be classified as other than a
grantor trust for United States federal income tax purposes at all times that
any Trust Securities are Outstanding or to ensure that the Notes are treated as
indebtedness of the Depositor for United States federal income tax purposes, or
to ensure that the Trust will not be required to register as an “investment
company” under the Investment Company Act or (iii) to add to the covenants,
restrictions or obligations of the Depositor; provided, that in the case of
clauses (i), (ii) or (iii), such action shall not adversely affect in any
material respect the interests of any Holder.
 
(b)  Except as provided in Section 10.3(c), any provision of this Trust
Agreement may be amended by the Depositor, the Property Trustee, the
Administrative Trustees and the Holder of all of the Common Securities and with
(i) the consent of Holders of at least a Majority in Liquidation Amount of the
Preferred Securities and (ii) receipt by the Trustees of an Opinion of Counsel
to the effect that such amendment or the exercise of any power granted to the
Trustees in accordance with such amendment will not cause the Trust to be
taxable as a corporation or classified as other than a grantor trust for United
States federal income tax purposes or affect the treatment of the Notes as
indebtedness of the Depositor for United States federal income tax purposes or
affect the Trust’s exemption from status (or from any requirement to register)
as an “investment company” under the Investment Company Act.  In addition to and
subject to the foregoing, the Distribution Dates, Redemption Date and Stated
Maturity (as defined in the Indenture) with respect to the Preferred Securities
or a portion of the Preferred Securities shall be conformed in connection with
any modification of the Interest Payment Date, Redemption Date or Stated
Maturity of the Junior Subordinated Notes made by the Depositor and the Trust at
the direction of any holder of the Preferred Securities or a portion of the
Preferred Securities as set forth in Section 6 of the Purchase Agreement.
 
(c)  Notwithstanding any other provision of this Trust Agreement, without the
consent of each Holder, this Trust Agreement may not be amended to (i) change
the accrual rate, amount, currency or timing of any Distribution on or the
redemption price of the Trust Securities or otherwise adversely affect the
amount of any Distribution or other payment required to be made in respect of
the Trust Securities as of a specified date, except as set forth in the last
sentence of Section 10.3(b) above, (ii) restrict or impair the right of a Holder
to institute suit for the enforcement of any such payment on or after such date,
(iii) reduce the percentage of aggregate Liquidation Amount of Outstanding
Preferred Securities, the consent of whose Holders is required for any such
amendment, or the consent of whose Holders is required for any waiver of
compliance with any provision of this Trust Agreement or of defaults hereunder
and their consequences provided for in this Trust Agreement; (iv) impair or
adversely affect the rights and interests of the Holders in the Trust Property,
or permit the creation of any Lien on any portion of the Trust Property; or (v)
modify the definition of “Outstanding,” in this Section 10.3(c), Sections 4.2,
4.3, 6.10 or Article IX.
 
(d)  Notwithstanding any other provision of this Trust Agreement, no Trustee
shall enter into or consent to any amendment to this Trust Agreement that would
cause the Trust to be taxable as a corporation or to be classified as other than
a grantor trust for United States federal income tax purposes or that would
cause the Notes to fail or cease to be treated as indebtedness of the Depositor
for United States federal income tax purposes or that would cause the Trust to
fail or cease to qualify for the exemption from status (or from any requirement
to register) as an “investment company” under the Investment Company Act.
 
(e)  If any amendment to this Trust Agreement is made, the Administrative
Trustees or the Property Trustee shall promptly provide to the Depositor and the
Note Trustee a copy of such amendment.
 
(f)  No Trustee shall be required to enter into any amendment to this Trust
Agreement that affects its own rights, duties or immunities under this Trust
Agreement.  The Trustees shall be entitled to receive an Opinion of Counsel and
an Officer’s Certificate stating that any amendment to this Trust Agreement is
in compliance with this Trust Agreement and all conditions precedent herein
provided for relating to such action have been met.
 
(g)  No amendment or modification to this Trust Agreement that adversely affects
in any material respect the rights, duties, liabilities, indemnities or
immunities of the Delaware Trustee hereunder shall be permitted without the
prior written consent of the Delaware Trustee.
 
SECTION 10.4  Separability
 
 
.

 
If any provision in this Trust Agreement or in the Securities Certificates shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby, and there shall be deemed substituted for the provision at issue a
valid, legal and enforceable provision as similar as possible to the provision
at issue.
 
SECTION 10.5  Governing Law
 
 
.

 
THIS TRUST AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF THE HOLDERS, THE
TRUST, THE DEPOSITOR AND THE TRUSTEES WITH RESPECT TO THIS TRUST AGREEMENT AND
THE TRUST SECURITIES SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS CONFLICTS
OF LAWS PROVISIONS.
 
SECTION 10.6  Successors
 
 
.

 
This Trust Agreement shall be binding upon and shall inure to the benefit of any
successor to the Depositor, the Trust and any Trustee, including any successor
by operation of law.  Except in connection with a transaction involving the
Depositor that is permitted under Article VIII of the Indenture and pursuant to
which the assignee agrees in writing to perform the Depositor’s obligations
hereunder, the Depositor shall not assign its obligations hereunder.
 
SECTION 10.7  Headings
 
 
.

 
The Article and Section headings are for convenience only and shall not affect
the construction of this Trust Agreement
 
SECTION 10.8  Reports, Notices and Demands
 
 
.

 
(a)  Any report, notice, demand or other communication that by any provision of
this Trust Agreement is required or permitted to be given or served to or upon
any Holder or the Depositor may be given or served in writing delivered in
person, or by reputable, overnight courier, by telecopy or by deposit thereof,
first-class postage prepaid, in the United States mail, addressed, (a) in the
case of a Holder of Preferred Securities, to such Holder as such Holder’s name
and address may appear on the Securities Register; and (b) in the case of the
Holder of all the Common Securities or the Depositor, to Vestin Realty Mortgage
II, Inc., 8379 West Sunset Road, Las Vegas, Nevada 89113, Attention:  Michael V.
Shustek, Chief Executive Officer, or to such other address as may be specified
in a written notice by the Holder of all the Common Securities or the Depositor,
as the case may be, to the Property Trustee.  Such report, notice, demand or
other communication to or upon a Holder or the Depositor shall be deemed to have
been given when received in person, within one (1) Business Day following
delivery by overnight courier, when telecopied with receipt confirmed, or within
three (3) Business Days following delivery by mail, except that if a notice or
other document is refused delivery or cannot be delivered because of a changed
address of which no notice was given, such notice or other document shall be
deemed to have been delivered on the date of such refusal or inability to
deliver.
 
(b)  Any notice, demand or other communication that by any provision of this
Trust Agreement is required or permitted to be given or served to or upon the
Property Trustee, the Delaware Trustee, the Administrative Trustees or the Trust
shall be given in writing by deposit thereof, first-class postage prepaid, in
the U.S. mail, personal delivery or facsimile transmission, addressed to such
Person as follows: (i) with respect to the Property Trustee to The Bank of New
York Trust Company, National Association, 601 Travis, 16th Floor, Houston, Texas
77002, Attention: Global Corporate Trust — Vestin Realty Mortgage II, Inc.,
facsimile no. (713) 483-6001 (initially, all notices and correspondence shall be
addressed to Mudassir Mohamed, telephone (713) 483-6029, (ii) with respect to
the Delaware Trustee, to The Bank of New York (Delaware), 100 White Clay Center,
Route 273, Newark, Delaware 19711, Attention:  Global Corporate Trust — CDO
Group, facsimile no.  (302) 453-4400; (iii) with respect to the Administrative
Trustees, to them at the address above for notices to the Depositor, marked
“Attention: Administrative Trustees of Vestin II Capital Trust I”, and (iv) with
respect to the Trust, to its principal executive office specified in Section
2.2, with a copy to the Property Trustee.  Such notice, demand or other
communication to or upon the Trust, the Property Trustee or the Administrative
Trustees shall be deemed to have been sufficiently given or made only upon
actual receipt of the writing by the Trust, the Property Trustee or the
Administrative Trustees.
 
SECTION 10.9  Agreement Not to Petition
 
 
.

 
Each of the Trustees and the Depositor agree for the benefit of the Holders
that, until at least one year and one day after the Trust has been terminated in
accordance with Article IX, they shall not file, or join in the filing of, a
petition against the Trust under any Bankruptcy Law or otherwise join in the
commencement of any proceeding against the Trust under any Bankruptcy Law.  If
the Depositor takes action in violation of this Section 10.9, the Property
Trustee agrees, for the benefit of Holders, that at the expense of the
Depositor, it shall file an answer with the applicable bankruptcy court or
otherwise properly contest the filing of such petition by the Depositor against
the Trust or the commencement of such action and raise the defense that the
Depositor has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as counsel for the
Property Trustee or the Trust may assert.
 
SECTION 10.10  Counterparts
 
 
.

 
This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Trust Agreement as of the day and year first above written.
 
VESTIN REALTY MORTGAGE II, INC.
 
as Depositor
 


 


 
By:
 
Name:
 
Title:
 
THE BANK OF NEW YORK TRUST COMPANY, NATIONAL ASSOCIATION,
as Property Trustee
THE BANK OF NEW YORK (DELAWARE), as Delaware Trustee
       
By:                                                                
By:                                                                
Name:
Name:
Title:
Title:
               
Administrative Trustee
Administrative Trustee
Name:  Michael V. Shustek
Name:  Daniel Stubbs
               
Administrative Trustee
 
Name:  Rocio Revollo
 





--------------------------------------------------------------------------------



Exhibit A
 
CERTIFICATE OF TRUST
 


 
OF
 


 
VESTIN II CAPITAL TRUST I
 
This Certificate of Trust of Vestin II Capital Trust I (the “Trust”) is being
duly executed and filed on behalf of the Trust by the undersigned, as trustee,
to form a statutory trust under the Delaware Statutory Trust Act (12
Del.  C.  §3801 et seq.) (the “Act”).
 
1.  Name.  The name of the statutory trust formed hereby is: Vestin II Capital
Trust I.
 
2.  Delaware Trustee.  The name and business address of the trustee meeting the
requirements of Section 3807 of the Act are The Bank of New York (Delaware),
White Clay Center, Route 273, Newark, Delaware 19711.
 
3.  Effective Date.  This Certificate of Trust shall be effective upon its
filing with the Secretary of State of the State of Delaware.
 
IN WITNESS WHEREOF, the undersigned trustee of the Trust, has executed this
Certificate of Trust in accordance with of the Act.
 
THE BANK OF NEW YORK (DELAWARE), not in its individual capacity, but solely as
Delaware Trustee


By:
Name:
Title:


--------------------------------------------------------------------------------



Exhibit B
 
[FORM OF COMMON SECURITIES CERTIFICATE]
 


 
THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS
AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EXEMPTION FROM REGISTRATION.  THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT
IN COMPLIANCE WITH APPLICABLE LAW AND SECTION 5.11 OF THE TRUST AGREEMENT
 
Certificate
Number                                                                           Number
of Common Securities
 
C-                                                                           100
 
Certificate Evidencing Common Securities
 


 
of
 


 
VESTIN II CAPITAL TRUST I
 


 
Common Securities
 


 
(Liquidation Amount U.S. $1,000 per Common Security)
 
Vestin II Capital Trust I, a statutory trust created under the laws of the State
of Delaware (the “Trust”), hereby certifies that Vestin Realty Mortgage II,
Inc., a Maryland corporation (the “Holder”) is the registered owner of One
Hundred (100) common securities of the Trust representing undivided common
beneficial interests in the assets of the Trust and designated the Vestin II
Capital Trust I Common Securities (liquidation amount U.S. $1,000 per Common
Security) (the “Common Securities”).  Except in accordance with Section 5.11 of
the Trust Agreement (as defined below), the Common Securities are not
transferable and, to the fullest extent permitted by law, any attempted transfer
hereof other than in accordance therewith shall be void.  The designations,
rights, privileges, restrictions, preferences and other terms and provisions of
the Common Securities are set forth in, and this certificate and the Common
Securities represented hereby are issued and shall in all respects be subject to
the terms and provisions of, the Amended and Restated Trust Agreement of the
Trust, dated as of June 22, 2007 as the same may be amended from time to time
(the “Trust Agreement”), among the Holder, as Depositor, The Bank of New York
Trust Company, National Association, as Property Trustee, The Bank of New York
(Delaware), as Delaware Trustee, the Administrative Trustees named therein and
the Holders, from time to time, of the Trust Securities.  The Trust will furnish
a copy of the Trust Agreement to the Holder without charge upon written request
to the Trust at its principal place of business or registered office.
 
Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.
 
This Common Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
Terms used but not defined herein have the meanings set forth in the Trust
Agreement.
 
In Witness Whereof, one of the Administrative Trustees of the Trust has executed
on behalf of the Trust this certificate this 22nd day of June, 2007.
 
Vestin II Capital Trust I


By:                                                                
Name:
Administrative Trustee


--------------------------------------------------------------------------------



Exhibit C
 
[FORM OF PREFERRED SECURITIES CERTIFICATE]
 
“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC.  THIS PREFERRED SECURITY IS EXCHANGEABLE FOR PREFERRED
SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER
OF THIS PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS
A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER
NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.
 
UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO VESTIN II CAPITAL TRUST I OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED IN THE NAME
OF CEDE & CO.  OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO.  OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]
 
THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH PREFERRED SECURITIES OR ANY INTEREST
THEREIN MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF ANY
PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE PREFERRED
SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.
 
THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE
TRUST, (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) AND A
“QUALIFIED PURCHASER” (AS DEFINED IN SECTION 2(a)(51) OF THE INVESTMENT COMPANY
ACT OF 1940, AS AMENDED), (III) TO CERTAIN NON-U.S. PERSONS OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE
SECURITIES ACT AND IN ACCORDANCE WITH ANY OTHER APPLICABLE LAW, (IV) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR (V) PURSUANT TO
ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND (B) THE HOLDER
WILL NOTIFY ANY PURCHASER OF ANY PREFERRED SECURITIES FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.
 
THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN U.S. $100,000.  TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES,
OR ANY INTEREST THEREIN, IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF
LESS THAN U.S. $100,000 AND INTEGRAL MULTIPLES OF U.S. $1,000 IN EXCESS THEREOF
SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.  TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE
THE HOLDER OF SUCH PREFERRED SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT
LIMITED TO, THE RECEIPT OF PRINCIPAL OF OR INTEREST ON SUCH PREFERRED
SECURITIES, OR ANY INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE
DEEMED TO HAVE NO INTEREST WHATSOEVER IN SUCH PREFERRED SECURITIES.
 
THE HOLDER OF THIS PREFERRED SECURITY, OR ANY INTEREST THEREIN, BY ITS
ACCEPTANCE HEREOF OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT
AN EMPLOYEE BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR
ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING
ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY,
AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS
PREFERRED SECURITY OR ANY INTEREST THEREIN.  ANY PURCHASER OR HOLDER OF THE
PREFERRED SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED
BY ITS PURCHASE AND HOLDING THEREOF THAT IT IS NOT AN “EMPLOYEE BENEFIT PLAN”
WITHIN THE MEANING OF SECTION 3(3) OF ERISA, WHICH IS SUBJECT TO TITLE I OF
ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR
OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER
PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO
FINANCE SUCH PURCHASE.  EACH HOLDER AND TRANSFEREE OF A PREFERRED SECURITY THAT
IS, THAT IS ACTING ON BEHALF OF, OR THAT IS USING THE ASSETS OF AN EMPLOYEE
BENEFIT PLAN WHICH IS NOT SUBJECT TO ERISA (INCLUDING, WITHOUT LIMITATION,
FOREIGN AND GOVERNMENTAL PLANS) WILL BE REQUIRED TO REPRESENT AND WARRANT (OR BE
DEEMED TO REPRESENT AND WARRANT) THAT ITS ACQUISITION, OWNERSHIP AND DISPOSITION
OF SUCH PREFERRED SECURITY WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER ANY APPLICABLE LAW WHICH IS SUBSTANTIALLY SIMILAR TO SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE.
 
THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION (THE “FDIC”).
 


--------------------------------------------------------------------------------



Certificate Number: P-
[__]                                                                U.S.
$60,000,000 Aggregate Liquidation Amount
 
 Preferred Securities
 
CUSIP NO.
 


 
92549Y AA8
 


 
Certificate Evidencing Preferred Securities
 


 
of
 


 
VESTIN II CAPITAL TRUST I
 


 
Preferred Securities
 
(liquidation amount U.S. $1,000 per Preferred Security)
 
Vestin II Capital Trust I, a statutory trust created under the laws of the State
of Delaware (the “Trust”), hereby certifies that Cede & Co., as nominee on
behalf of The Depository Trust Company (the “Holder”) is the registered owner of
Sixty Thousand Preferred Securities [if the Preferred Security is a Global
Security, then insert – or such other number of Preferred Securities represented
hereby as may be set forth in the records of the Securities Registrar
hereinafter referred to in accordance with the Trust Agreement (as defined
below)] of the Trust representing an undivided preferred beneficial interest in
the assets of the Trust and designated the Vestin II Capital Trust I Preferred
Securities, (liquidation amount U.S. $1,000 per Preferred Security) (the
“Preferred Securities”).  Subject to the terms of the Trust Agreement (as
defined below), the Preferred Securities are transferable on the books and
records of the Trust, in person or by a duly authorized attorney, upon surrender
of this certificate duly endorsed and in proper form for transfer as provided in
Section 5.7 of the Trust Agreement (as defined below).  The designations,
rights, privileges, restrictions, preferences and other terms and provisions of
the Preferred Securities are set forth in, and this certificate and the
Preferred Securities represented hereby are issued and shall in all respects be
subject to the terms and provisions of, the Amended and Restated Trust Agreement
of the Trust, dated as of June 22, 2007, as the same may be amended from time to
time (the “Trust Agreement”), among Vestin Realty Mortgage II, Inc., as
Depositor, The Bank of New York Trust Company, National Association, as Property
Trustee, The Bank of New York (Delaware), as Delaware Trustee, the
Administrative Trustees named therein and the Holders, from time to time, of the
Trust Securities.  The Trust will furnish a copy of the Trust Agreement to the
Holder without charge upon written request to the Property Trustee at its
Corporate Trust Office.
 
Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.
 
This Preferred Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
All capitalized terms used but not defined in this Preferred Securities
Certificate are used with the meanings specified in the Trust Agreement,
including the Schedules and Exhibits thereto.
 
IN WITNESS WHEREOF, one of the Administrative Trustees of the Trust has executed
on behalf of the Trust this certificate this 22nd day of June, 2007.
 
VESTIN II CAPITAL TRUST I
 


 
By:
 
Name:
 
Administrative Trustee
 
This is one of the Preferred Securities referred to in the within-mentioned
Trust Agreement.
 
Dated:                                                                THE BANK
OF NEW YORK TRUST
COMPANY, NATIONAL ASSOCIATION, not in
its individual capacity, but solely as Property
Trustee


By:_________________________________
Authorized signatory


--------------------------------------------------------------------------------



[FORM OF REVERSE OF SECURITY]
 
The Trust promises to pay Distributions from June 22, 2007, or from the most
recent Distribution Date to which Distributions have been paid or duly provided
for, quarterly in arrears on January 30, April 30, July 30 and October 30 of
each year, commencing on July 30, 2007, at a fixed rate equal to 8.75% per annum
through the Interest Payment Date in July 2012 and thereafter at a variable rate
equal to LIBOR plus 3.50% per annum of the Liquidation Amount of the Preferred
Securities represented by this Preferred Securities Certificate, together with
any Additional Interest Amounts, in respect to such period.
 
Distributions on the Trust Securities shall be made by the Paying Agent from the
Payment Account and shall be payable on each Distribution Date only to the
extent that the Trust has funds then on hand and available in the Payment
Account for the payment of such Distributions.
 
Distributions on the Securities must be paid on the dates payable to the extent
that the Trust has funds available for the payment of such Distributions in the
Payment Account of the Trust.  The Trust’s funds available for Distribution to
the Holders of the Preferred Securities will be limited to payments received
from the Depositor.
 
During an Event of Default, the Depositor shall not (i) declare or pay any
dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of the Depositor’s capital stock,
except only to the extent necessary to maintain its status as a real estate
investment trust under the Code, provided such distributions to maintain its
status as a real estate investment trust under the Code may not be made in any
event if there has occurred (x) an Event of Default described in clauses (a),
(b), (e) or (f) of Section 5.1 of the Indenture, (y) any Event of Default with
respect to which acceleration of principal has been triggered pursuant to
Section 5.2 of the Indenture or (z) an Event of Default triggered by a breach of
Section 10.9 of the Indenture, (ii) vote in favor of or permit or otherwise
allow any of its Subsidiaries to declare or pay any dividends or distributions
on, or redeem, purchase, acquire or make a liquidation payment with respect to
or otherwise retire, any shares of any such Subsidiary’s preferred stock or
other equity interests entitling the holders thereof to a stated rate of return
(for the avoidance of doubt, whether such preferred stock or other equity
interests are perpetual or otherwise), or (iii) make any payment of principal of
or any interest or premium, if any, on or repay, repurchase or redeem any debt
securities of the Depositor that rank pari passu in all respects with or junior
in interest to the Preferred Securities.
 
On each Note Redemption Date, on the stated maturity (or any date of principal
repayment upon early maturity) of the Notes and on each other date on (or in
respect of) which any principal on the Notes is repaid, the Trust will be
required to redeem a Like Amount of Trust Securities at the Redemption
Price.  Under the Indenture, the Notes may be redeemed by the Depositor on any
Interest Payment Date, at the Depositor’s option, on or after July 30, 2012 in
whole or in part from time to time at the Optional Note Redemption Price of the
principal amount thereof or the redeemed portion thereof, as applicable,
together, in the case of any such redemption, with accrued interest, including
any Additional Interest, to but excluding the date fixed for redemption.  The
Notes may also be redeemed by the Depositor, at its option, at any time, in
whole but not in part, upon the occurrence of an Investment Company Event or a
Tax Event at the Special Note Redemption Price; provided, that such Investment
Company Event or a Tax Event is continuing on the Redemption Date.
 
The Trust Securities redeemed on each Redemption Date shall be redeemed at the
Redemption Price with the proceeds from the contemporaneous redemption or
payment at maturity of Notes.  Redemptions of the Trust Securities (or portion
thereof) shall be made and the Redemption Price shall be payable on each
Redemption Date only to the extent that the Trust has funds then on hand and
available in the Payment Account for the payment of such Redemption Price.
 
Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Security Register.  If any Preferred Securities are held by a Depositary,
such Distributions shall be made to the Depositary in immediately available
funds.
 
The indebtedness evidenced by the Notes is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Debt (as defined in the Indenture), and this Security is
issued subject to the provisions of the Indenture with respect thereto.
 


--------------------------------------------------------------------------------



ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned assigns and transfers this Preferred
Securities Certificate to:
 
(Insert assignee’s social security or tax identification number)
 


 


 


 
(Insert address and zip code of assignee)
 
and irrevocably appoints
 
agent to transfer this Preferred Securities Certificate on the books of the
Trust.  The agent may substitute another to act for him or her.
 
Date: _______________________
 
Signature:                                ________________________________________________________________
(Sign exactly as your name appears on the other side of this Preferred
Securities Certificate)
 
The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C.  Rule 17Ad-15.
 

      
                                                   NY #1160876 v4               
    


--------------------------------------------------------------------------------



Exhibit D
 
Junior Subordinated Indenture


--------------------------------------------------------------------------------



Exhibit E
 
Form of Transferee Certificate
 
to be Executed by Transferees
 
__________, []
 
The Bank of New York Trust Company, National Association
 
601 Travis, 16th Floor
 
Houston, Texas 77002
 
Attention: Global Corporate Trust – Vestin Realty Mortgage II, Inc.
 


 


 
Vestin Realty Mortgage II, Inc.
 
Vestin II Capital Trust I
 
8379 West Sunset Road
 
Las Vegas, Nevada 89113
 
 
Re:
Purchase of U.S. $60,000,000 stated liquidation amount of Preferred Securities
(the “Preferred Securities”) of Vestin II Capital Trust I

 
Ladies and Gentlemen:
 
In connection with our purchase of the Preferred Securities we confirm that:
 
1.  We understand that the Preferred Securities (the “Preferred Securities”) of
Vestin II Capital Trust I (the “Trust”) and the Junior Subordinated Notes due
2020 of Vestin Realty Mortgage II, Inc. (the “Company”) executed in connection
therewith (the “Subordinated Notes”) (the entire amount of the Trust’s
outstanding Preferred Securities and the Subordinated Notes together being
referred to herein as the “Offered Securities”), have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold except as permitted in the following sentence.  We agree on our
own behalf and on behalf of any investor account for which we are purchasing the
Offered Securities that, if we decide to offer, sell or otherwise transfer any
such Offered Securities, (i) such offer, sale or transfer will be made only (a)
to the Trust, (b) to a person we reasonably believe is a “qualified purchaser”
(a “QP”) (as defined in Section 2(a)(51) of the Investment Company Act of 1940,
as amended) and in compliance with the Securities Act.  We understand that the
certificates for any Offered Security that we receive will bear a legend
substantially to the effect of the foregoing.
 
2.  We are a “qualified purchaser” within the meaning of section 2(a)(51) of the
Investment Company Act of 1940, as amended, and are purchasing for our own
account or for the account of such a “qualified purchaser,” and we have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Offered Securities, and
we and any account for which we are acting are each able to bear the economic
risks of our or its investment.
 
3.  We are acquiring the Offered Securities purchased by us for our own account
(or for one or more accounts as to each of which we exercise sole investment
discretion and have authority to make, and do make, the statements contained in
this letter) and not with a view to any distribution of the Offered Securities,
subject, nevertheless, to the understanding that the disposition of our property
will at all times be and remain within our control.
 
4.  In the event that we purchase any Preferred Securities or any Subordinated
Notes, we will acquire such Preferred Securities having an aggregate stated
liquidation amount of not less than U.S. $100,000 or such Subordinated Notes
having an aggregate principal amount not less than U.S. $100,000, for our own
account and for each separate account for which we are acting.
 
5.  We acknowledge that we are not a fiduciary of (i) an employee benefit,
individual retirement account or other plan or arrangement subject to Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”) (each
a “Plan”); or (ii) an entity whose underlying assets include “plan assets” by
reason of any Plan’s investment in the entity, and are not purchasing any of the
Offered Securities on behalf of or with “plan assets” by reason of any Plan’s
investment in the entity.
 
6.  We acknowledge that our acquisition, ownership and disposition of any
Preferred Securities will not result in a non-exempt prohibited transaction
under any applicable law which is substantially similar to Section 406 of ERISA
or Section 4975 of the Code.
 
7.  We acknowledge that the Trust and the Company and others will rely upon the
truth and accuracy of the foregoing acknowledgments, representations, warranties
and agreements and agree that if any of the acknowledgments, representations,
warranties and agreements deemed to have been made by our purchase of any of the
Offered Securities are no longer accurate, we shall promptly notify the
Company.  If we are acquiring any Offered Securities as a fiduciary or agent for
one or more investor accounts, we represent that we have sole discretion with
respect to each such investor account and that we have full power to make the
foregoing acknowledgments, representations and agreement on behalf of each such
investor account.
 
(Name of Purchaser)
 


 
By:________________________________
 
Date:_______________________________
 
Upon transfer, the Preferred Securities (having a stated liquidation amount of
U.S. $_____________) would be registered in the name of the new beneficial owner
as follows.
 
Name:
 


 
Address:____________________________
 


 
Taxpayer ID Number: _________________
 


--------------------------------------------------------------------------------



Exhibit F
 
Officer’s Financial Certificate
 
The undersigned, the [Chairman/Vice Chairman/Chief Executive
Officer/President/Vice President/Chief Financial Officer/Treasurer/Assistant
Treasurer], hereby certifies pursuant to Section 8.16(b) of the Amended and
Restated Trust Agreement, dated as of June 22, 2007 (the “Trust Agreement”),
among Vestin Realty Mortgage II, Inc. (the “Company”), The Bank of New York
Trust Company, National Association, as property trustee, The Bank of New York
(Delaware), as Delaware trustee, and the administrative trustees named therein,
that, as of [date], [20__], the Company had the following ratios and balances:
 
As of [Quarterly/Annual Financial Date], 20__
 
Senior secured indebtedness for borrowed money
(“Debt”)                                                                                                                     $_____
 
Senior unsecured
Debt                                                                                                           $_____
 
Subordinated
Debt                                                                                                           $_____
 
Total
Debt                                                                                                           $
_____
 
Ratio of (x) senior secured and unsecured Debt to (y) total
Debt                                                                                                                                   _____%
 
* A table describing the officer’s financial certificate calculation procedures
is provided on page 3
 
[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended _______, 20___].]
 
[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter ended [date], 20__.]
 
The financial statements fairly present in all material respects, in accordance
with U.S.  generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[quarterly] [annual] period ended [date], 20__, and such financial statements
have been prepared in accordance with GAAP consistently applied throughout the
period involved (except as otherwise noted therein).
 
There has been no monetary default with respect to any indebtedness owed by the
Company and/or its subsidiaries (other than those defaults cured within 30 days
of the occurrence of the same).
 
IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this _____ day of _____________, 20__.
 
VESTIN REALTY MORTGAGE II, INC.


By:_________________________________
Name:______________________________


Vestin Realty Mortgage II, Inc.
8379 West Sunset Road
Las Vegas, Nevada 89113
(702) 227-0965

      
                                                   NY #1160876 v4               
    


--------------------------------------------------------------------------------



SCHEDULE A
 
DETERMINATION OF LIBOR
 
With respect to the Trust Securities, the London interbank offered rate
(“LIBOR”) shall be determined by the Calculation Agent in accordance with the
following provisions (in each case rounded to the nearest .000001%):
 
(1)           On the second LIBOR Business Day (as defined below) prior to a
Distribution Date after the expiration of the Fixed Rate Period (each such day,
a “LIBOR Determination Date”), LIBOR for any given security shall for the
following interest payment period equal the rate (expressed as a percentage per
annum) for U.S. dollar deposits in Europe, for a three (3) month period, that
appears on Dow Jones Telerate (as defined in the International Swaps and
Derivatives Association, Inc. 2000 Interest Rate and Currency Exchange
Definitions) Page 3750, or such other page as may replace such Page 3750, as of
11:00 a.m. (London time) on such LIBOR Determination Date, as reported by
Bloomberg Financial Market Commodities News or any successor service. If such
rate is superseded on Telerate Page 3750 by a corrected rate before 12:00 noon
(London time) on such LIBOR Determination Date, the corrected rate as so
substituted will be LIBOR for such LIBOR Determination Date.
 
(2)           If on any LIBOR Determination Date such rate does not appear on
Dow Jones Telerate Page 3750 (“Telerate Page 3750”) or such other page as may
replace such Telerate Page 3750, the Calculation Agent shall determine the
arithmetic mean of the offered quotations (expressed as a percentage per annum)
of the Reference Banks (as defined below) to leading banks in the London
interbank market for U.S. dollar deposits in Europe, for a three (3) month
period, for an amount determined by the Calculation Agent (but not less than
U.S. $1,000,000) by reference to requests for quotations as of 11:00 a.m.
(London time) on the LIBOR Determination Date, as reported by Bloomberg
Financial Markets Commodities News or any successor service, made by the
Calculation Agent to the Reference Banks.  If on any LIBOR Determination Date at
least two of the Reference Banks provide such quotations, LIBOR shall equal such
arithmetic mean of such quotations.  If on any LIBOR Determination Date only one
or none of the Reference Banks provide such quotations, LIBOR shall be deemed to
be the arithmetic mean of the offered quotations (expressed as a percentage per
annum) that two (2) leading banks in The City of New York selected by the
Calculation Agent are quoting on the relevant LIBOR Determination Date for U.S.
dollar deposits in Europe, for a three (3) month period, for an amount
determined by the Calculation Agent (but not less than U.S. $1,000,000);
provided, that if the Calculation Agent is required but is unable to determine a
rate in accordance with at least one of the procedures provided above, LIBOR
shall be LIBOR as determined on the previous LIBOR Determination Date.
 
(3)           As used herein: “Reference Banks” means four major banks in the
London interbank market selected by the Calculation Agent; and “LIBOR Business
Day” means a day (a) on which commercial banks are open for business (including
dealings in foreign exchange and foreign currency deposits) in London and (b) is
not a Saturday, Sunday or other day on which commercial banking institutions in
New York, New York or Wilmington, Delaware are authorized or obligated by law or
executive order to be closed.  If the rate that appears on Telerate Page 3750 is
superseded by a corrected rate before 12:00 noon (London time) on such any LIBOR
Determination Date, the corrected rate as so substituted will be LIBOR for such
LIBOR Determination Date.
 


--------------------------------------------------------------------------------


